Exhibit 10.1

EXECUTION COPY

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

Dated as of June 28, 2013

Among

CYTEC INDUSTRIES INC.

as Borrower

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

CITIBANK, N.A.

as Administrative Agent

THE ROYAL BANK OF SCOTLAND PLC

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Syndication Agents

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

SUMITOMO MITSUI BANKING CORPORATION

THE BANK OF NOVA SCOTIA

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

as Documentation Agents

and

CITIGROUP GLOBAL MARKETS INC.

RBS SECURITIES INC.

and

WELLS FARGO SECURITIES, LLC,

As Joint Lead Arrangers and Joint Book Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

       1   

SECTION 1.01.

 

Certain Defined Terms

     1   

SECTION 1.02.

 

Computation of Time Periods

     17   

SECTION 1.03.

 

Accounting Terms

     17   

ARTICLE II

       17   

SECTION 2.01.

 

The Advances and Letters of Credit

     17   

SECTION 2.02.

 

Making the Advances

     18   

SECTION 2.03.

 

Issuance of and Drawings and Reimbursement Under Letters of Credit

     21   

SECTION 2.04.

 

Fees

     22   

SECTION 2.05.

 

Termination or Reduction of the Commitments

     23   

SECTION 2.06.

 

Repayment of Advances and Letter of Credit Drawings

     23   

SECTION 2.07.

 

Interest on Advances

     24   

SECTION 2.08.

 

Interest Rate Determination

     25   

SECTION 2.09.

 

Optional Conversion of Revolving Credit Advances

     26   

SECTION 2.10.

 

Prepayments of Advances

     27   

SECTION 2.11.

 

Increased Costs

     27   

SECTION 2.12.

 

Illegality

     28   

SECTION 2.13.

 

Payments and Computations

     29   

SECTION 2.14.

 

Taxes

     30   

SECTION 2.15.

 

Sharing of Payments, Etc.

     32   

SECTION 2.16.

 

Evidence of Debt

     33   

SECTION 2.17.

 

Use of Proceeds

     33   

SECTION 2.18.

 

Increase in the Aggregate Commitments

     33   



--------------------------------------------------------------------------------

SECTION 2.19.

  Extension of Termination Date      34   

SECTION 2.20.

  Defaulting Lenders      36   

SECTION 2.22.

  Mitigation Obligations; Replacement of Lenders      38   

ARTICLE III

       39   

SECTION 3.01.

  Conditions Precedent to Effectiveness      39   

SECTION 3.02.

  Initial Advance to Each Designated Subsidiary      40   

SECTION 3.03.

  Conditions Precedent to Each Borrowing, Issuance, Commitment Increase and
Extension Date      41   

SECTION 3.04.

  Determinations Under Section 3.01 and 3.02      41   

ARTICLE IV

       42   

SECTION 4.01.

  Representations and Warranties of the Company      42   

ARTICLE V

       44   

SECTION 5.01.

  Affirmative Covenants      45   

SECTION 5.02.

  Negative Covenants      48   

SECTION 5.03.

  Financial Covenants      51   

ARTICLE VI

       51   

SECTION 6.01.

  Events of Default      51   

SECTION 6.02.

  Actions in Respect of the Letters of Credit upon Default      53   

ARTICLE VII GUARANTY

     54   

SECTION 7.01.

  Guaranty      54   

SECTION 7.02.

  Guaranty Absolute      54   

SECTION 7.03.

  Waivers and Acknowledgments      55   

SECTION 7.04.

  Subrogation      56   

SECTION 7.05.

  Continuing Guaranty; Assignments      56   

ARTICLE VIII

       57   

SECTION 8.01.

  Appointment and Authority      57   

 

2



--------------------------------------------------------------------------------

SECTION 8.02.

  Rights as a Lender      57   

SECTION 8.03.

  Exculpatory Provisions      57   

SECTION 8.04.

  Reliance by Agent      58   

SECTION 8.05.

  Indemnification      58   

SECTION 8.06.

  Delegation of Duties      59   

SECTION 8.07.

  Resignation of Agent      59   

SECTION 8.08.

  Non-Reliance on Agent and Other Lenders      60   

SECTION 8.08.

  Other Agents      61   

ARTICLE IX

       61   

SECTION 9.01.

  Amendments, Etc.      61   

SECTION 9.02.

  Notices, Etc.      61   

SECTION 9.03.

  No Waiver; Remedies      63   

SECTION 9.04.

  Costs and Expenses      63   

SECTION 9.05.

  Right of Set-off      64   

SECTION 9.06.

  Binding Effect      64   

SECTION 9.07.

  Assignments and Participations      65   

SECTION 9.08.

  Confidentiality      68   

SECTION 9.09.

  Designated Subsidiaries      68   

SECTION 9.10.

  Governing Law      69   

SECTION 9.11.

  Execution in Counterparts      69   

SECTION 9.12.

  Judgment      70   

SECTION 9.13.

  Jurisdiction, Etc.      70   

SECTION 9.14.

  No Liability of the Issuing Banks      71   

SECTION 9.15.

  Patriot Act      71   

SECTION 9.16.

  No Fiduciary Duties      71   

 

3



--------------------------------------------------------------------------------

SECTION 9.17.

 

Substitution of Currency

     71   

SECTION 9.18.

 

Waiver of Jury Trial

     1   

 

Schedules Schedule I - Commitments Schedule 4.01(h) - Environmental Compliance
Schedule 4.01(i) - Environmental Disclosure Schedule 4.01(j) - Locations
Schedule 5.02(a) - Existing Liens Schedule 5.02(c) - Existing Debt

 

Exhibits       Exhibit A    -    Form of Note Exhibit B    -    Form of Notice
of Revolving Credit Borrowing Exhibit C    -    Form of Assignment and
Assumption Exhibit D    -    Form of Opinion of Counsel for the Company
Exhibit E    -    Form of Designation Agreement

 

4



--------------------------------------------------------------------------------

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

Dated as of June 28, 2013

CYTEC INDUSTRIES INC., a Delaware corporation (the “Company”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
and issuers of letters of credit (“Initial Issuing Banks”) listed on the
signature pages hereof, and CITIBANK, N.A. (“Citibank”), as administrative agent
(the “Agent”) for the Lenders (as hereinafter defined), agree as follows:

PRELIMINARY STATEMENT. The Company, the lenders parties thereto and Citibank,
N.A., as administrative agent, and certain other parties are parties to an
Amended and Restated Five Year Credit Agreement dated as of June 21, 2011 (the
“Existing Credit Agreement”). Subject to the satisfaction of the conditions set
forth in Section 3.01, the parties hereto agree to amend and restate the
Existing Credit Agreement as herein set forth, and the Lenders parties to this
Agreement shall be substituted for the lenders parties to the Existing Credit
Agreement.

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Advance” means a Revolving Credit Advance or a Swing Line Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.

“Agent’s Account” means (a) in the case of Advances denominated in Dollars, the
account of the Agent maintained by the Agent at Citibank at its office at 388
Greenwich Street, New York, New York 10013, Account No. 36852248, Attention:
Bank Loan Syndications, (b) in the case of Advances denominated in any
Alternative Currency, the account of the Agent designated in writing from time
to time by the Agent to the Company and the Lenders for such purpose and (c) in
any such case, such other account of the Agent as is designated in writing from
time to time by the Agent to the Company and the Lenders for such purpose.

“Agreement Value” means, for any Hedge Agreement on any date of determination,
the amount, if any, that would be payable to the Hedge Bank party to such Hedge
Agreement in respect of “agreement value” as though such Hedge Agreement were
terminated on such date, calculated as provided in such Hedge Agreement.

“Alternative Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland, lawful currency of Canada, Euros or any other
lawful currency other than Dollars that is freely transferable and convertible
into Dollars as the Company, with the consent of the Required Lenders and the
Agent, shall designate.



--------------------------------------------------------------------------------

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.

“Applicable Margin” means, for any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

Public Debt Rating S&P/Moody’s

   Applicable
Margin for
Base Rate
Advances     Applicable
Margin for
Eurocurrency
Rate
Advances  

Level 1

A- or A3 or above

     0.000 %      0.900 % 

Level 2

BBB+ or Baa1

     0.000 %      1.000 % 

Level 3

BBB or Baa2

     0.100 %      1.100 % 

Level 4

BBB- or Baa3

     0.300 %      1.300 % 

Level 5

Lower than Level 4

     0.450 %      1.450 % 

“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

 

Public Debt Rating S&P/Moody’s

   Applicable
Percentage  

Level 1

A- or A3 or above

     0.100 % 

Level 2

BBB+ or Baa1

     0.125 % 

Level 3

BBB or Baa2

     0.150 % 

Level 4

BBB- or Baa3

     0.200 % 

Level 5

Lower than Level 4

     0.300 % 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.07), and accepted by the Agent, in substantially the form
of Exhibit C or any other form approved by the Agent.

“Assuming Lender” has the meaning specified in Section 2.18(d).

“Assumption Agreement” has the meaning specified in Section 2.18(d)(ii).

 

2



--------------------------------------------------------------------------------

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate;

(b)  1/2 of one percent per annum above the Federal Funds Rate; and

(c) the British Bankers Association Interest Settlement Rate applicable to
Dollars for a period of one month (“One Month LIBOR”) plus 1.00% (for the
avoidance of doubt, the One Month LIBOR for any day shall be based on the rate
appearing on Reuters LIBOR01 Page (or other commercially available source
providing such quotations as designated by the Agent from time to time) at
approximately 11:00 a.m. London time on such day).

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.07(a)(i).

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing.

“Borrowing Minimum” means, in respect of Advances denominated in Dollars,
$5,000,000, in respect of Advances denominated in Sterling, £5,000,000, in
respect of Advances denominated in Euros, €5,000,000, in respect of Advances
denominated in Canadian Dollars, CAD5,000,000, and for each other Alternative
Currency, such amount as shall be advised by the Agent.

“Borrowing Multiple” means, in respect of Advances denominated in Dollars,
$1,000,000 in respect of Advances denominated in Sterling, £1,000,000, in
respect of Advances denominated in Euros, €1,000,000, in respect of Advances
denominated in Canadian Dollars, CAD1,000,000, and for each other Alternative
Currency, such amount as shall be advised by the Agent.

“Borrowers” means, collectively, the Company and the Designated Subsidiaries
from time to time.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market and banks are open for business in London and in the
country of issue of the currency of such Eurocurrency Rate Advance (or, in the
case of an Advance denominated in Euros, which is a TARGET Day).

“Cash Collateralize” means, in respect of an obligation, provide and pledge (as
a first priority perfected security interest) cash collateral in Dollars, at a
location and pursuant to documentation in form and substance reasonably
satisfactory to the Agent, each Issuing Bank and each Swing Line Bank (and “Cash
Collateralization” has a corresponding meaning).

“CDOR Rate” means, for any Interest Period for each Eurocurrency Rate Advance
denominated in Canadian Dollars comprising part of the same Borrowing, the rate
per annum,

 

3



--------------------------------------------------------------------------------

equal to the average of the annual yield rates applicable to Canadian banker’s
acceptances at or about 10:00 a.m. (Toronto, Canada time) on the first day of
such Interest Period on the “CDOR Page” (or any display substituted therefor) of
Reuters Monitor Money Rates Service (or such other page or commercially
available source displaying Canadian interbank bid rates for Canadian Dollar
bankers’ acceptances as may be designated by the Agent from time to time) for a
term equivalent to such Interest Period (or if such Interest Period is not equal
to a number of months, for a term equivalent to the number of months closest to
such Interest Period).

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Citibank” means Citibank, N.A.

“Commitment” means a Revolving Credit Commitment, a Letter of Credit Commitment
or a Swing Line Commitment.

“Commitment Date” has the meaning specified in Section 2.18(b).

“Commitment Increase” has the meaning specified in Section 2.18(a).

“Communications” has the meaning specified in Section 9.02(d)(ii).

“Consenting Lender” has the meaning specified in Section 2.19(b).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Net Worth” means, as of any date of determination, Consolidated
stockholders’ equity of the Company as of that date determined in accordance
with GAAP (excluding, for purposes hereof, changes in the cumulative foreign
currency translation adjustment and any mark to market of a derivative or
hedging instrument (or any other adjustment related thereto)).

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.08 or 2.09.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 60 days incurred in the ordinary course of such Person’s business),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all obligations of such Person as
lessee under leases that have been or should be, in accordance with GAAP,
recorded as capital leases, (f) all obligations, contingent or otherwise, of
such Person in respect of acceptances, letters of credit or similar extensions
of credit, (g) all Invested Amounts, (h) all Debt of others referred to in
clauses (a) through (g) above or clause (i) below and other payment

 

4



--------------------------------------------------------------------------------

obligations guaranteed directly or indirectly in any manner by such Person, or
in effect guaranteed directly or indirectly by such Person through an agreement
(1) to pay or purchase such Debt or to advance or supply funds for the payment
or purchase of such Debt, (2) to purchase, sell or lease (as lessee or lessor)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Debt or to assure the holder of such Debt
against loss, (3) to supply funds to or in any other manner invest in the debtor
(including any agreement to pay for property or services irrespective of whether
such property is received or such services are rendered) or (4) otherwise to
assure a creditor against loss, and (i) all Debt referred to in clauses (a)
through (h) above secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) any Lien on property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Debt (it being understood that the amount of such Debt described in this
clause (i) shall be deemed to be the lesser of the principal amount of such Debt
and the value of the property subject to such Lien).

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means at any time, subject to Section 2.20(c), (i) any
Lender that has failed for three or more Business Days to comply with its
obligations under this Agreement to make an Advance, make a payment to an
Issuing Bank in respect of drawing under a Letter of Credit, to make a payment
to a Swing Line Bank in respect of Swing Line Advances or make any other payment
due hereunder (each, a “funding obligation”), unless such Lender has notified
the Agent and the Company in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding has not
been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (ii) any
Lender that has notified the Agent, the Company, an Issuing Bank or a Swing Line
Bank in writing, or has stated publicly, that it does not intend to comply with
its funding obligations hereunder, unless such writing or statement states that
such position is based on such Lender’s determination that one or more
conditions precedent to funding cannot be satisfied (which conditions precedent,
together with the applicable default, if any, will be specifically identified in
such writing or public statement), (iii) any Lender that has defaulted on its
funding obligations under other loan agreements or credit agreements generally
under which it has commitments to extend credit or that has notified, or whose
Parent Company has notified, the Agent or the Company in writing, or has stated
publicly, that it does not intend to comply with its funding obligations under
loan agreements or credit agreements generally, (iv) any Lender that has, for
three or more Business Days after written request of the Agent or the Company,
failed to confirm in writing to the Agent and the Company that it will comply
with its prospective funding obligations hereunder (provided that such Lender
will cease to be a Defaulting Lender pursuant to this clause (iv) upon the
Agent’s and the Company’s receipt of such written confirmation), or (v) any
Lender with respect to which a Lender Insolvency Event has occurred and is
continuing with respect to such Lender or its Parent Company; provided that a
Lender Insolvency event shall not be deemed to occur with respect to a Lender or
its Parent Company solely as a result of the acquisition or maintenance of an
ownership interest in such Lender or Parent Company by a governmental authority
or instrumentality thereof where such action does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Agent that a Lender is a Defaulting Lender
under any of clauses (i) through (v) above will be conclusive and binding absent
manifest error, and such Lender will be deemed to be a Defaulting Lender
(subject to

 

5



--------------------------------------------------------------------------------

Section 2.20(c)) upon notification of such determination by the Agent to the
Company, the Issuing Banks, the Swing Line Banks and the Lenders.

“Designated Subsidiary” means any direct or indirect wholly-owned Subsidiary of
the Company designated for borrowing privileges under this Agreement pursuant to
Section 9.09.

“Designation Agreement” means, with respect to any Designated Subsidiary, an
agreement in the form of Exhibit E hereto signed by such Designated Subsidiary
and the Company.

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Company and the Agent.

“EBITDA” means, for any period, net income (or net loss) plus the sum of
(a) interest expense, (b) income tax expense, (c) depreciation expense and
(d) amortization expense and (e) extraordinary or non-recurring non-cash losses
included in determining such net income (or net loss), less (i) extraordinary or
non-recurring non-cash gains included in determining such net income (or net
loss), in each case determined in accordance with GAAP for such period. For the
purposes of calculating EBITDA for any period, if during such period the Company
or any Subsidiary shall have made an acquisition or divestiture, EBITDA for such
period shall be calculated after giving pro forma effect thereto as if such
acquisition or divestiture occurred on the first day of such period.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.07(b)(iii)).

“Environmental Action” means any administrative, regulatory or judicial action,
suit, legal demand, demand letter, legal claim, notice of non-compliance or
violation, proceeding, consent order or consent agreement relating to any
Environmental Law, Environmental Permit or Hazardous Materials or arising from
alleged injury or threat of injury to health or safety as it relates to any
Hazardous Material or to the environment, including, without limitation, (a) by
any governmental or regulatory authority for enforcement, cleanup, removal,
response, remedial or other actions or damages and (b) by any governmental or
regulatory authority or any third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or legally binding
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health and safety as it relates to any Hazardous
Material or damage to natural resources, including, without limitation, those
relating to the use, handling, transportation, treatment, storage, disposal,
release or discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

6



--------------------------------------------------------------------------------

“Equivalent” in Dollars of any Alternative Currency on any date means the
equivalent in Dollars of such Alternative Currency determined by using the
quoted spot rate at which the Agent’s principal office in London offers to
exchange Dollars for such Alternative Currency in London prior to 4:00 P.M.
(London time) (unless otherwise indicated by the terms of this Agreement) on
such date as is required pursuant to the terms of this Agreement, and the
“Equivalent” in any Alternative Currency of Dollars means the equivalent in such
Alternative Currency of Dollars determined by using the quoted spot rate at
which the Agent’s principal office in London offers to exchange such Alternative
Currency for Dollars in London prior to 4:00 P.M. (London time) (unless
otherwise indicated by the terms of this Agreement) on such date as is required
pursuant to the terms of this Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Company’s controlled group, or under common control with the
Company, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Company or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Company or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 303(k) of ERISA shall have been met with respect to any
Plan; (g) a determination is made that any Plan is in “at risk” status (within
the meaning of Section 303 of ERISA); or (h) the institution by the PBGC of
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan.

“EURIBO Rate” means, for any Interest Period for each Eurocurrency Rate Advance
denominated in Euros comprising part of the same Borrowing, an interest rate per
annum equal to (a) the Euro interbank offered rate administered by the Banking
Federation and of the European Union (or any other person which takes over
administration of that rate) for the relevant period displayed on page EURIBOR01
of the Reuters screen at or about 11:00 A.M. (Central European time) two TARGET
Days before the first day of such Interest Period or, if such page or such
service shall cease to be available, such other page or such other service for
the purpose of displaying an average rate of the Banking Federation of the EMU
as the Agent, after consultation with the Lenders and the Company, shall
reasonably select or (b) if no quotation for the Euro for the relevant period is
displayed and the Agent has not selected an alternative service on which a
quotation is displayed, the average (rounded upwards to the nearest whole
multiple of  1/16 of 1% per annum, if such average is not such a multiple) of
the rate per annum at which deposits in

 

7



--------------------------------------------------------------------------------

Euros are offered by each of the Reference Banks to leading banks in the
European interbank market at or about 11:00 A.M. (Central European time) two
TARGET Days before the first day of such Interest Period in an amount
substantially equal to the respective Reference Bank’s Eurocurrency Rate Advance
comprising part of such Borrowing and for a period equal to such Interest
Period; provided that the rate determined under this definition shall not be
less than 0.0%.

“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU legislation.

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Company and the Agent.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Revolving Credit Borrowing:

(a) for Advances denominated in any currency other than Euro or Canadian
Dollars, the rate per annum appearing on Reuters Screen LIBOR01 Page (or any
successor page) as the London interbank offered rate for deposits in the
applicable currency at approximately 11:00 A.M. (London time) two Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period or, if for any reason such rate is not available, the average of
the rates per annum at which deposits in the applicable currency are offered by
the principal office of each of the Reference Banks in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period in an amount substantially
equal to such Reference Bank’s Eurocurrency Rate Advance comprising part of such
Revolving Credit Borrowing to be outstanding during such Interest Period and for
a period equal to such Interest Period, subject, however, to the provisions of
Section 2.08;

(b) for Advances denominated in Euro, the EURIBO Rate; and

(c) for Advance denominated in Canadian Dollars, the CDOR Rate.

“Eurocurrency Rate Advance” means a Revolving Credit Advance denominated in
Dollars or any Alternative Currency that bears interest as provided in
Section 2.07(a)(ii).

“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances is determined) having a term equal
to such Interest Period.

 

8



--------------------------------------------------------------------------------

“Events of Default” has the meaning specified in Section 6.01.

“Extension Date” has the meaning specified in Section 2.19(b).

“Facility” means the Revolving Credit Facility, the Letter of Credit Facility or
the Swing Line Facility.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

“Fronting Exposure” means, at any time there is a Defaulting Lender (a) with
respect to any Issuing Bank, such Defaulting Lender’s Ratable Share of the L/C
Obligations with respect to Letters of Credit issued by such Issuing Bank, other
than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof. and (b) with respect to any Swing Line Bank,
such Defaulting Lender’s Ratable Share of the Swing Line Advances, other than
Swing Line Advances as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms thereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” has the meaning specified in Section 1.03.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements (other than non-financial
commodities contracts).

“Hedge Bank” means any financial institution with which the Company has entered
into a Hedge Agreement.

“Increase Date” has the meaning specified in Section 2.18(a).

 

9



--------------------------------------------------------------------------------

“Increasing Lender” has the meaning specified in Section 2.18(b).

“Information” has the meaning specified in Section 9.08.

“Information Memorandum” means the information memorandum dated June 10, 2013
used by the Agent in connection with the syndication of the Commitments.

“Interest Expense” means the sum of interest on, and amortization of debt
discount, in respect of Debt of the Company and its Subsidiaries, plus the
discount or yield in respect of Invested Amounts for the period of time under
consideration. For the purposes of calculating Interest Expense for any period,
if during such period the Company or any Subsidiary shall have made an
acquisition or divestiture, Interest Expense for such period shall be calculated
after giving pro forma effect thereto as if such acquisition or divestiture
occurred on the first day of such period.

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Revolving Credit Borrowing, the period commencing on the date of such
Eurocurrency Rate Advance or the date of the Conversion of any Base Rate Advance
into such Eurocurrency Rate Advance and ending on the last day of the period
selected by the Borrower requesting such Borrowing pursuant to the provisions
below and, thereafter, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by such Borrower pursuant to the provisions below. The duration of each
such Interest Period shall be one, two, three or six months, and subject to
clause (c) of this definition, nine or twelve months, as such Borrower may, upon
notice received by the Agent not later than 11:00 A.M. (New York City time) on
the third Business Day prior to the first day of such Interest Period, select;
provided, however, that:

(a) such Borrower may not select any Interest Period that ends after the final
Termination Date;

(b) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Revolving Credit Borrowing shall be of the same
duration;

(c) in the case of any such Revolving Credit Borrowing, such Borrower shall not
be entitled to select an Interest Period having duration of nine or twelve
months unless, by 2:00 P.M. (New York City time) on the third Business Day prior
to the first day of such Interest Period, each Lender notifies the Agent that
such Lender will be providing funding for such Revolving Credit Borrowing with
such Interest Period (the failure of any Lender to so respond by such time being
deemed for all purposes of this Agreement as an objection by such Lender to the
requested duration of such Interest Period); provided that, if any or all of the
Lenders object to the requested duration of such Interest Period, the duration
of the Interest Period for such Revolving Credit Borrowing shall be one, two,
three or six months, as specified by such Borrower in the applicable Notice of
Revolving Credit Borrowing as the desired alternative to an Interest Period of
nine or twelve months;

(d) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar

 

10



--------------------------------------------------------------------------------

month, the last day of such Interest Period shall occur on the next preceding
Business Day; and

(e) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Invested Amounts” means the amounts invested by investors that are not
Affiliates of the Company in connection with a receivables securitization
program and paid to the Company or any of its Subsidiaries, as reduced by the
aggregate amounts received by such investors from the payment of receivables and
applied to reduce such invested amounts.

“issuance” with respect to any Letter of Credit means the issuance, amendment,
renewal or extension of such Letter of Credit.

“Issuing Bank” means an Initial Issuing Bank, any Eligible Assignee to which a
portion of the Letter of Credit Commitment hereunder has been assigned pursuant
to Section 9.07 or any other Lender that agrees to become an Issuing Bank, so
long as such Eligible Assignee or other Lender expressly agrees to perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as an Issuing Bank and notifies the
Agent of its Letter of Credit Commitment and Applicable Lending Office (which
information shall be recorded by the Agent in the Register), for so long as such
Initial Issuing Bank, Eligible Assignee or other Lender, as the case may be,
shall have a Letter of Credit Commitment.

“L/C Cash Collateral Account” means an interest bearing cash deposit account to
be established and maintained by the Agent, over which the Agent shall have sole
dominion and control, upon terms as may be satisfactory to the Agent.

“L/C Obligations” means, as of any date, the aggregate Available Amount of
outstanding Letters of Credit and Revolving Credit Advances made by an Issuing
Bank in accordance with Section 2.03 that have not been funded by the Lenders
and, in the case of any Letters of Credit denominated in Euro, shall be the
Equivalent in Dollars of such amount, determined as of the third Business Day
prior to such date.

“L/C Related Documents” has the meaning specified in Section 2.06(b)(i).

“Lender Insolvency Event” means that (a) a Lender or its Parent Company has
become the subject of a proceeding under any debtor relief law, or is generally
unable to pay its debts as they become due, or admits in writing its inability
to pay its debts as they become due, or makes a general assignment for the
benefit of its creditors, or (b) such Lender or its Parent Company is the
subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment.

 

11



--------------------------------------------------------------------------------

“Lenders” means, collectively, each Initial Lender, each Issuing Bank, each
Swing Ling Bank, each Assuming Lender that shall become a party hereto pursuant
to Section 2.18 or 2.19 and each Person that shall become a party hereto
pursuant to Section 9.07.

“Letter of Credit” has the meaning specified in Section 2.01(b).

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit for the account of
the Borrowers and their specified Subsidiaries in (a) the Dollar amount set
forth opposite the Issuing Bank’s name on Schedule I hereto under the caption
“Letter of Credit Commitment” or (b) if such Issuing Bank has entered into one
or more Assignment and Assumptions, the Dollar amount set forth for such Issuing
Bank in the Register maintained by the Agent pursuant to Section 9.07(c) as such
Issuing Bank’s “Letter of Credit Commitment”, in each case as such amount may be
reduced prior to such time pursuant to Section 2.05.

“Letter of Credit Facility” means, at any time, an amount equal to the least of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, (b) $50,000,000 and (c) the aggregate amount of the Revolving Credit
Commitments, as such amount may be reduced at or prior to such time pursuant to
Section 2.05.

“Leverage Ratio” means, as of any date of determination, the ratio of Total
Consolidated Debt as at the end of the most recently ended fiscal quarter of the
Company for which financial statements are required to be delivered pursuant to
Section 5.01(k) to EBITDA on a Consolidated basis for the Company and its
Subsidiaries for the period of four most recently ended fiscal quarters of the
Company for which financial statements are required to be delivered pursuant to
Section 5.01(k).

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Loan Documents” means this Agreement, each Designation Agreement, if any, each
Letter of Credit Agreement and the Notes, if any.

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations or properties of the Company and
its Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations or properties of the Company and
its Subsidiaries taken as a whole, (b) the rights and remedies of the Agent or
any Lender under any Loan Document or (c) the ability of any Borrower to perform
its obligations under any Loan Document to which it is a party.

“Material Subsidiary” means, at any time, a Subsidiary of the Company having at
least 5% of the total Consolidated assets of the Company and its Subsidiaries
(determined as of the last day of the most recent fiscal quarter of the Company)
or at least 5% of the total Consolidated

 

12



--------------------------------------------------------------------------------

revenues of the Company and its Subsidiaries for the twelve month period ending
on the last day of the most recent fiscal quarter of the Company.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and at least one Person other than the Company
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Company or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

“Non-Consenting Lender” has the meaning specified in Section 2.19(b).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Note” means a promissory note of any Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of such
Borrower to such Lender resulting from the Advance made by such Lender to such
Borrower.

“Notice of Issuance” has the meaning specified in Section 2.03(a).

“Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a).

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, or if
such Lender does not have a bank holding company, then any corporation,
association, partnership or other business entity owning, beneficially or of
record, directly or indirectly, a majority of the Voting Stock of such Lender.

“Participant” has the meaning assigned to such term in Section 9.07(d).

“Payment Office” means, for any currency, such office of Citibank as shall be
from time to time selected by the Agent and notified by the Agent to the Company
and the Lenders.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b) hereof; (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that are not overdue for a period of more than 60 days
unless such

 

13



--------------------------------------------------------------------------------

obligations are being contested in good faith and by proper proceedings and as
to which reserves required to be maintained in accordance with GAAP are
maintained; (c) pledges or deposits to secure obligations under workers’
compensation laws or similar legislation or to secure public or statutory
obligations; and (d) easements, rights of way and other encumbrances on title to
real property that do not render title to the property encumbered thereby
unmarketable or materially adversely affect the use of such property for its
present purposes.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Public Debt Rating” means, as of any date, the lowest rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Company.
For purposes of the foregoing, (a) if only one of S&P and Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin and the Applicable Percentage
shall be determined assuming that the other rating agency’s rating is set at the
same level; (b) if neither S&P nor Moody’s shall have in effect a Public Debt
Rating, the Applicable Margin and the Applicable Percentage shall be set in
accordance with Level 5 under the definition of “Applicable Margin” or
“Applicable Percentage”, as the case may be; (c) if the ratings established by
S&P and Moody’s shall fall within different levels, the Applicable Margin and
the Applicable Percentage shall be based upon the higher rating, provided that
if the lower of such ratings is more than one level below the higher of such
ratings, the Applicable Margin and the Applicable Percentage will be determined
based on the level immediately below the higher of such ratings; (d) if any
rating established by S&P or Moody’s shall be changed, such change shall be
effective as of the date on which such change is first announced publicly by the
rating agency making such change; and (e) if S&P or Moody’s shall change the
basis on which ratings are established, each reference to the Public Debt Rating
announced by S&P or Moody’s, as the case may be, shall refer to the then
equivalent rating by S&P or Moody’s, as the case may be.

“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of such amount times a fraction the numerator of which is the amount of
such Lender’s Revolving Credit Commitment at such time (or, if the Revolving
Credit Commitments shall have been terminated pursuant to Section 2.05 or 6.01,
such Lender’s Revolving Credit Commitment as in effect immediately prior to such
termination) and the denominator of which is the aggregate amount of all
Revolving Credit Commitments at such time (or, if the Revolving Credit
Commitments shall have been terminated pursuant to Section 2.05 or 6.01, the
aggregate amount of all Revolving Credit Commitments as in effect immediately
prior to such termination).

“Reference Banks” means Citibank, The Royal Bank of Scotland plc and Wells Fargo
Bank, National Association.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Register” has the meaning specified in Section 9.07(c).

 

14



--------------------------------------------------------------------------------

“Required Lenders” means at any time Lenders owed in excess of 50% of the then
aggregate unpaid principal amount (based on the Equivalent in Dollars at such
time) of the Revolving Credit Advances owing to Lenders, or, if no such
principal amount is then outstanding, Lenders having in excess of 50% of the
Revolving Credit Commitments; provided that if any Lender shall be a Defaulting
Lender at such time, there shall be excluded from the determination of Required
Lenders at such time the Revolving Credit Commitments of such Lender at such
time.

“Revolving Credit Advance” means an advance by a Lender to any Borrower as part
of a Revolving Credit Borrowing and refers to a Base Rate Advance or a
Eurocurrency Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders.

“Revolving Credit Commitment” means as to any Lender (a) the Dollar amount set
forth opposite such Lender’s name on Schedule I hereto as such Lender’s
“Revolving Credit Commitment”, (b) if such Lender has become a Lender hereunder
pursuant to an Assumption Agreement, the Dollar amount set forth in such
Assumption Agreement or (c) if such Lender has entered into any Assignment and
Assumption, the Dollar amount set forth for such Lender in the Register
maintained by the Agent pursuant to Section 9.07(c), as such amount may be
reduced pursuant to Section 2.05 or increased pursuant to Section 2.18.

“Revolving Credit Facility” means, at any time, an amount equal to the aggregate
amount of the Revolving Credit Commitments at such time.

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

“Significant Subsidiary” means, at any time, a Subsidiary of the Company having
at least 7.5% of the total Consolidated assets of the Company and its
Subsidiaries (determined as of the last day of the most recent fiscal quarter of
the Company) or at least 7.5% of the total Consolidated pro forma revenues of
the Company and its Subsidiaries for the twelve month period ending on the last
day of the most recent fiscal quarter of the Company.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and no Person other than the Company and the
ERISA Affiliates or (b) was so maintained and in respect of which the Company or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

 

15



--------------------------------------------------------------------------------

“Swing Line Advance” means an advance made by the Swing Line Bank pursuant to
Section 2.01(c) or any Lender pursuant to Section 2.02(b).

“Swing Line Bank” means Citibank or any other Lender that agrees to act as a
Swing Line Bank by notice to the Company and the Agent indicating the amount of
its Swing Line Commitment.

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by any Swing Line Bank.

“Swing Line Commitment” means with respect to any Swing Line Bank, the
obligation of such Swing Line Bank to make Swing Line Advances for the account
of the Borrowers in (a) the Dollar amount set forth opposite such Lender’s name
on Schedule I hereto under the caption “Swing Line Commitment” or (b) if such
Swing Line Bank has entered into any Assignment and Assumption, the Dollar
amount set forth for such Swing Line Bank in the Register maintained by the
Agent pursuant to Section 9.07(c) as such Swing Line Bank’s “Swing Line
Commitment”, in each case as such amount may be reduced prior to such time
pursuant to Section 2.05.

“TARGET Day” shall mean any day on which TARGET2 is open for business.

“TARGET2” shall mean the Trans-European Automated Real Time Gross Settlement
Express transfer payment system which utilizes a single shared platform and
which was launched on 19 November 2007.

“Taxes” has the meaning specified in Section 2.14(a).

“Termination Date” means the earlier of (a) June 28, 2018, subject to the
extension thereof pursuant to Section 2.19 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.05 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender to any
requested extension pursuant to Section 2.19 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.

“Total Consolidated Debt” means all Debt that would, in accordance with GAAP,
appear on the Consolidated balance sheet of the Company and its Subsidiaries and
all Invested Amounts.

“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
the obligation of such Issuing Bank to issue Letters of Credit for the account
of the Borrowers or their specified Subsidiaries in an amount equal to the
excess of (a) the amount of its Letter of Credit Commitment over (b) the
aggregate Available Amount of all Letters of Credit issued by such Issuing Bank.

“Unused Commitment” means, with respect to each Lender at any time, (a) such
Lender’s Revolving Credit Commitment at such time minus (b) the sum of (i) the
aggregate principal amount of all Revolving Credit Advances made by such Lender
(in its capacity as a Lender) and outstanding at such time, plus (ii) such
Lender’s Ratable Share of (A) the aggregate Available Amount of all the Letters
of Credit outstanding at such time, (B) the aggregate principal amount of all
Advances made by each Issuing Bank pursuant to Section 2.03(c) that have not
been ratably funded by such Lender and outstanding at such time and (C) the
aggregate

 

16



--------------------------------------------------------------------------------

principal amount of all Swing Line Advances then outstanding, in each case after
giving effect to any adjustments made in accordance with Section 2.20(a).

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03. Accounting Terms. For purposes of calculating the financial
covenants hereunder, all accounting terms not specifically defined herein shall
be construed in accordance with generally accepted accounting principles on the
date hereof (“GAAP”).

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

SECTION 2.01. The Advances and Letters of Credit. (a) The Revolving Credit
Advances. Each Lender severally agrees, on the terms and conditions hereinafter
set forth, to make Revolving Credit Advances to any Borrower from time to time
on any Business Day during the period from the Effective Date until the
Termination Date applicable to such Lender in an amount (based in respect of any
Revolving Credit Advances to be denominated in any Alternative Currency by
reference to the Equivalent thereof in Dollars determined on the date of
delivery of the applicable Notice of Revolving Credit Borrowing) not to exceed
such Lender’s Unused Commitment. Each Borrowing shall be in an amount not less
than the Borrowing Minimum or the Borrowing Multiple in excess thereof and shall
consist of Revolving Credit Advances of the same Type and in the same currency
made on the same day by the Lenders ratably according to their respective
Revolving Credit Commitments. Within the limits of each Lender’s Revolving
Credit Commitment, the Borrowers may borrow under this Section 2.01(a), prepay
pursuant to Section 2.10 and reborrow under this Section 2.01(a).

(b) Letters of Credit. Each Issuing Bank agrees, on the terms and conditions
hereinafter set forth, in reliance upon the agreements of the other Lenders set
forth in this Agreement, to issue letters of credit (each, a “Letter of Credit”)
denominated in Dollars for the account of any Borrower and its specified
Subsidiaries from time to time on any Business Day during the period from the
Effective Date until 30 days before the Termination Date applicable to such
Issuing Bank in an aggregate Available Amount (i) for all Letters of Credit
issued by each Issuing Bank not to exceed at any time the lesser of (x) the
Letter of Credit Facility at such time and (y) such Issuing Bank’s Letter of
Credit Commitment at such time and (ii) for each such Letter of Credit not to
exceed an amount equal to the Unused Commitments of the Lenders at such time. No
Letter of Credit shall have an expiration date (including all rights of the
applicable Borrower or the beneficiary to require renewal) later than 10
Business Days before the Termination Date, provided that no Letter of Credit may
expire after the Termination Date of any Non-Consenting Lender if, after giving
effect to the issuance of such Letter of Credit, the aggregate Revolving Credit
Commitments of the Consenting Lenders (including any replacement Lenders) for
the period following such Termination Date would be less than the Available
Amount of the Letters of Credit expiring after such Termination Date. Within the
limits referred to above, the Borrowers may from time

 

17



--------------------------------------------------------------------------------

to time request the issuance of Letters of Credit under this Section 2.01(b).
Each letter of credit listed on Schedule 2.01(b) shall be deemed to constitute a
Letter of Credit issued hereunder, and each Lender that is an issuer of such a
Letter of Credit shall, for purposes of Section 2.03, be deemed to be an Issuing
Bank for each such letter of credit, provided than any renewal or replacement of
any such letter of credit shall be issued by an Issuing Bank pursuant to the
terms of this Agreement.

(c) Swing Line Advances. Each Swing Line Bank severally agrees, on the terms and
conditions hereinafter set forth, to make Swing Line Advances denominated in
Dollars to any Borrower from time to time on any Business Day during the period
from the date hereof until the Termination Date (i) in an aggregate amount not
to exceed at any time outstanding $25,000,000 (the “Swing Line Facility”) and
(ii) in an amount for each such Advance not to exceed the Unused Commitments of
the Lenders on such Business Day. No Swing Line Advance shall be used for the
purpose of funding the payment of principal of any other Swing Line Advance.
Each Swing Line Borrowing shall be in an amount of $1,000,000 or an integral
multiple thereof and shall consist of a Base Rate Advance. Within the limits of
the Swing Line Facility and within the limits referred to in clause (ii) above,
the Borrowers may borrow under this Section 2.01(c), prepay pursuant to
Section 2.10 and reborrow under this Section 2.01(c).

SECTION 2.02. Making the Advances. (a) Except as otherwise provided in
Section 2.02(b) or 2.03(c), each Revolving Credit Borrowing shall be made on
notice, given not later than (w) 11:00 A.M. (New York City time) on the third
Business Day prior to the date of the proposed Revolving Credit Borrowing in the
case of a Revolving Credit Borrowing consisting of Eurocurrency Rate Advances
denominated in Dollars or Canadian dollars, (x) 4:00 P.M. (London time) on the
third Business Day prior to the date of the proposed Revolving Credit Borrowing
in the case of a Borrowing consisting of Eurocurrency Rate Advances denominated
in pounds sterling, (y) 11:00 A.M. (New York City time) on the fourth Business
Day prior to the date of the proposed Revolving Credit Borrowing in the case of
a Revolving Credit Borrowing consisting of Eurocurrency Rate Advances
denominated in any other Alternative Currency, or (z) 11:00 A.M. (New York City
time) on the Business Day of the proposed Revolving Credit Borrowing in the case
of a Revolving Credit Borrowing consisting of Base Rate Advances, by any
Borrower to the Agent, which shall give to each Lender prompt notice thereof by
telecopier or facsimile. Each such notice of a Revolving Credit Borrowing (a
“Notice of Revolving Credit Borrowing”) shall be by telephone, confirmed
immediately in writing, by telecopier or facsimile in substantially the form of
Exhibit B hereto, specifying therein the requested (i) date of such Revolving
Credit Borrowing, (ii) Type of Advances comprising such Revolving Credit
Borrowing, (iii) aggregate amount and currency of such Revolving Credit
Borrowing, and (iv) in the case of a Revolving Credit Borrowing consisting of
Eurocurrency Rate Advances, initial Interest Period and currency for each such
Advance.

In the case of a Borrowing comprised of Eurocurrency Rate Advances in an
Alternative Currency (other than the lawful currency of Great Britain and
Northern Ireland, the lawful currency of Canada and Euros), the obligation of
each Lender to make its Eurocurrency Rate Advance in the requested Alternative
Currency as part of such Borrowing is subject to the confirmation by such Lender
to the Agent not later than the fourth Business Day before the requested date of
such Borrowing that such Lender agrees to make its Eurocurrency Rate Advance in
the requested Alternative Currency, which confirmation shall be notified
immediately by the Agent to the applicable Borrower. If any Lender shall not
have so provided to the Agent such confirmation, the Agent shall promptly notify
the applicable Borrower and each Lender that a Lender has not provided such
confirmation, whereupon such Borrower may, by notice to the Agent not later than
the third Business Day before the requested date of such Borrowing, withdraw the
Notice of Borrowing relating to such requested Borrowing. If the applicable
Borrower does so withdraw such Notice of Borrowing, the Borrowing requested in
such Notice of Borrowing shall not occur and the Agent shall promptly so notify
each Lender. If the applicable Borrower does not so withdraw such Notice of
Borrowing, the Agent shall promptly so notify each

 

18



--------------------------------------------------------------------------------

Lender and such Notice of Borrowing shall be deemed to be a Notice of Borrowing
which requests a Borrowing comprised of Eurocurrency Rate Advances in an
aggregate amount in Dollars equivalent, on the date the Agent so notifies each
Lender, to the amount of the originally requested Borrowing in such Alternative
Currency; and in such notice by the Agent to each Lender the Agent shall state
such aggregate equivalent amount of such Borrowing in Dollars and such Lender’s
ratable portion of such Borrowing.

Each Lender shall, before 1:00 P.M. (New York City time) on the date of such
Revolving Credit Borrowing, in the case of a Revolving Credit Borrowing
consisting of Advances denominated in Dollars, and before 11:00 A.M. (London
time) on the date of such Revolving Credit Borrowing, in the case of a Revolving
Credit Borrowing consisting of Eurocurrency Rate Advances denominated in any
Alternative Currency, make available for the account of its Applicable Lending
Office to the Agent at the applicable Agent’s Account, in same day funds, such
Lender’s ratable portion of such Revolving Credit Borrowing. After the Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article III, the Agent will make such funds available to the Borrower
requesting the Revolving Credit Borrowing at the Agent’s address referred to in
Section 9.02 or at the applicable Payment Office, as the case may be; provided,
however, that, if such Revolving Credit Borrowing is denominated in Dollars, the
Agent shall first make a portion of such funds equal to the aggregate principal
amount of any Swing Line Advances made by the Swing Line Banks and by any other
Lender and outstanding on the date of such Revolving Credit Borrowing, plus
interest accrued and unpaid thereon to and as of such date, available to the
Swing Line Banks and such other Lenders for repayment of such Swing Line
Advances.

(b) Each Swing Line Borrowing shall be made on notice, given not later than 4:00
P.M. (New York City time) on the date of the proposed Swing Line Borrowing by
the applicable Borrower to each Swing Line Bank and the Agent, of which the
Agent shall give prompt notice to the Lenders. Each such notice of a Swing Line
Borrowing (a “Notice of Swing Line Borrowing”) shall be by facsimile or
telephone, and if by telephone confirmed immediately in writing by telecopier or
facsimile, specifying therein the requested (i) date of such Borrowing,
(ii) amount of such Borrowing and (iii) maturity of such Borrowing (which
maturity shall be no later than the fifth Business Day after the requested date
of such Borrowing). Each Swing Line Bank shall, before 5:00 P.M. (New York City
time) on the date of such Swing Line Borrowing, make such Swing Line Bank’s
ratable portion of such Swing Line Borrowing available (based on the respective
Swing Line Commitments of the Swing Line Banks) to the Agent at the Agent’s
Account, in same day funds. After the Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the Agent
will make such funds available to the applicable Borrower at the Agent’s address
referred to in Section 9.02.

Upon written demand by any Swing Line Bank with a Swing Line Advance, with a
copy of such demand to the Agent, each other Lender will purchase from such
Swing Line Bank, and such Swing Line Bank shall sell and assign to each such
other Lender, such other Lender’s Ratable Share of such outstanding Swing Line
Advance, by making available for the account of its Applicable Lending Office to
the Agent for the account of such Swing Line Bank, by deposit to the Agent’s
Account, in same day funds, an amount equal to the portion of the outstanding
principal amount of such Swing Line Advance to be purchased by such Lender. Each
Borrower hereby agrees to each such sale and assignment. Each Lender agrees to
purchase its Ratable Share of an outstanding Swing Line Advance on (i) the
Business Day on which demand therefor is made by the Swing Line Bank which made
such Advance, provided that notice of such demand is given not later than 11:00
A.M. (New York City time) on such Business Day or (ii) the first Business Day
next succeeding such demand if notice of such demand is given after such time.
Upon any such assignment by Swing Line Bank to any other Lender of a portion of
a Swing Line Advance, such Swing Line Bank represents and warrants to such other
Lender that such Swing Line Bank is the legal and beneficial owner of such
interest being assigned by it, but makes no other representation or warranty and
assumes no responsibility with respect to such Swing Line Advance, this
Agreement, the Notes or the Borrowers. If and to the extent that any Lender
shall not have

 

19



--------------------------------------------------------------------------------

so made the amount of such Swing Line Advance available to the Agent, such
Lender agrees to pay to the Agent forthwith on demand such amount together with
interest thereon, for each day from the date such Lender is required to have
made such amount available to the Agent until the date such amount is paid to
the Agent, at the Federal Funds Rate. If such Lender shall pay to the Agent such
amount for the account of such Swing Line Bank on any Business Day, such amount
so paid in respect of principal shall constitute a Swing Line Advance made by
such Lender on such Business Day for purposes of this Agreement, and the
outstanding principal amount of the Swing Line Advance made by such Swing Line
Bank shall be reduced by such amount on such Business day.

(c) Anything in subsection (a) above to the contrary notwithstanding, (i) no
Borrower may select Eurocurrency Rate Advances for any Revolving Credit
Borrowing if the aggregate amount of such Revolving Credit Borrowing is less
than the Borrowing Minimum or if the obligation of the Lenders to make
Eurocurrency Rate Advances shall then be suspended pursuant to Section 2.08 or
2.12 and (ii) the Eurocurrency Rate Advances may not be outstanding as part of
more than twelve separate Revolving Credit Borrowings.

(d) Each Notice of Revolving Credit Borrowing and Notice of Swing Line Borrowing
shall be irrevocable and binding on the Borrower requesting the Borrowing. In
the case of any Revolving Credit Borrowing that the related Notice of Revolving
Credit Borrowing specifies is to be comprised of Eurocurrency Rate Advances,
such Borrower shall indemnify each Lender against any loss, cost or expense
incurred by such Lender as a result of any failure to fulfill on or before the
date specified in such Notice of Revolving Credit Borrowing for such Revolving
Credit Borrowing the applicable conditions set forth in Article III, including,
without limitation, any loss (including loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the Revolving Credit Advance to be
made by such Lender as part of such Revolving Credit Borrowing when such
Revolving Credit Advance, as a result of such failure, is not made on such date.

(e) Unless the Agent shall have received notice from a Lender or a Swing Line
Bank prior to the time of any Revolving Credit Borrowing or Swing Line
Borrowing, as the case may be, that such Lender or Swing Line Bank will not make
available to the Agent such Lender’s or Swing Line Bank’s ratable portion of
such Revolving Credit Borrowing or Swing Line Borrowing, as the case may be, the
Agent may assume that such Lender or Swing Line Bank has made such portion
available to the Agent on the date of such Borrowing in accordance with
subsection (a) or (b) of this Section 2.02, as applicable, and the Agent may, in
reliance upon such assumption, make available to the Borrower requesting such
Borrowing on such date a corresponding amount. If and to the extent that such
Lender or Swing Line Bank shall not have so made such ratable portion available
to the Agent, such Lender and such Borrower severally agree to repay to the
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to such
Borrower until the date such amount is repaid to the Agent, at (i) in the case
of such Borrower, the higher of (A) the interest rate applicable at the time to
the Advances comprising such Borrowing and (B) the cost of funds incurred by the
Agent in respect of such amount and (ii) in the case of such Lender or Swing
Line Bank, (A) the Federal Funds Rate in the case of Advances denominated in
Dollars or (B) the cost of funds incurred by the Agent in respect of such amount
in the case of Advances denominated in any Alternative Currency. If such Lender
or Swing Line Bank shall repay to the Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s or Swing Line Bank’s Advance as
part of such Borrowing for purposes of this Agreement.

(f) The failure of any Lender or Swing Line Bank to make the Revolving Credit
Advance or Swing Line Advance to be made by it as part of any Borrowing shall
not relieve any other Lender or Swing Line Bank of its obligation, if any,
hereunder to make its Revolving Credit Advance or

 

20



--------------------------------------------------------------------------------

Swing Line Advance on the date of such Revolving Credit Borrowing or Swing Line
Borrowing as the case may be, but no Lender or Swing Line Bank shall be
responsible for the failure of any other Lender or Swing Line Bank to make the
Revolving Credit Advance or Swing Line Advance to be made by such other Lender
or Swing Line Bank on the date of any Revolving Credit Borrowing or Swing Line
Borrowing, as the case may be.

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a) Request for Issuance. (i) Each Letter of Credit shall be issued upon
notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by any
Borrower to any Issuing Bank, and such Issuing Bank shall give the Agent, prompt
notice thereof. Each such notice by a Borrower of issuance of a Letter of Credit
(a “Notice of Issuance”) shall be by telecopier, facsimile or telephone,
confirmed immediately in writing, specifying therein the requested (A) date of
such issuance (which shall be a Business Day), (B) Available Amount of such
Letter of Credit, (C) expiration date of such Letter of Credit (which shall not
be later than 5 Business Days before the Termination Date), (D) name and address
of the beneficiary of such Letter of Credit and (E) form of such Letter of
Credit, such Letter of Credit shall be issued pursuant to such application and
agreement for letter of credit as such Issuing Bank may specify to the
applicable Borrower for use in connection with such requested Letter of Credit
(a “Letter of Credit Agreement”). If the requested form of such Letter of Credit
is acceptable to such Issuing Bank in its sole discretion, such Issuing Bank
will, upon fulfillment of the applicable conditions set forth in Article III,
make such Letter of Credit available to the applicable Borrower at its office
referred to in Section 9.02 or as otherwise agreed with such Borrower in
connection with such issuance. In the event and to the extent that the
provisions of any Letter of Credit Agreement shall conflict with this Agreement,
the provisions of this Agreement shall govern.

(b) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing or decreasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Ratable Share of the Available Amount of such Letter of Credit. Each
Borrower hereby agrees to each such participation. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Agent, for the account of such Issuing Bank, such Lender’s
Ratable Share of each drawing made under a Letter of Credit funded by such
Issuing Bank and not reimbursed by the applicable Borrower on the date made, or
of any reimbursement payment required to be refunded to such Borrower for any
reason, which amount will be advanced, and deemed to be an Advance to such
Borrower hereunder, regardless of the satisfaction of the conditions set forth
in Section 3.03. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender further acknowledges and agrees that its participation
in each Letter of Credit will be automatically adjusted to reflect such Lender’s
Ratable Share of the Available Amount of such Letter of Credit at each time such
Lender’s Revolving Credit Commitment is amended pursuant to a Commitment
Increase, an assignment in accordance with Section 2.19 or 9.07 or otherwise
pursuant to this Agreement.

(c) Drawing and Reimbursement. The payment by an Issuing Bank of a draft drawn
under any Letter of Credit which is not reimbursed by the applicable Borrower on
the date made shall constitute for all purposes of this Agreement the making by
any such Issuing Bank of an Advance, which shall be a Base Rate Advance, in the
amount of such draft, without regard to whether the making of such

 

21



--------------------------------------------------------------------------------

an Advance would exceed such Issuing Bank’s Unused Commitment. Each Issuing Bank
shall give prompt notice of each drawing under any Letter of Credit issued by it
to the applicable Borrower and the Agent. Upon written demand by such Issuing
Bank, with a copy of such demand to the Agent and the applicable Borrower, each
Lender shall pay to the Agent such Lender’s Ratable Share of such outstanding
Advance pursuant to Section 2.03(b). Each Lender acknowledges and agrees that
its obligation to make Advances pursuant to this paragraph in respect of Letters
of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Promptly after receipt thereof, the Agent shall transfer such funds
to such Issuing Bank. Each Lender agrees to fund its Ratable Share of an
outstanding Advance on (i) the Business Day on which demand therefor is made by
such Issuing Bank, provided that notice of such demand is given not later than
11:00 A.M. (New York City time) on such Business Day, or (ii) the first Business
Day next succeeding such demand if notice of such demand is given after such
time. If and to the extent that any Lender shall not have so made the amount of
such Advance available to the Agent, such Lender agrees to pay to the Agent
forthwith on demand such amount together with interest thereon, for each day
from the date of demand by any such Issuing Bank until the date such amount is
paid to the Agent, at the Federal Funds Rate for its account or the account of
such Issuing Bank, as applicable. If such Lender shall pay to the Agent such
amount for the account of any such Issuing Bank on any Business Day, such amount
so paid in respect of principal shall constitute an Advance made by such Lender
on such Business Day for purposes of this Agreement, and the outstanding
principal amount of the Advance made by such Issuing Bank shall be reduced by
such amount on such Business Day.

(d) Letter of Credit Reports. Each Issuing Bank shall furnish (A) to the Agent
and each Lender (with a copy to the Company) on the first Business Day of each
month a written report summarizing issuance and expiration dates of Letters of
Credit issued by such Issuing Bank during the preceding month and drawings
during such month under all Letters of Credit and (B) to the Agent and each
Lender (with a copy to the Company) on the first Business Day of each calendar
quarter a written report setting forth the average daily aggregate Available
Amount during the preceding calendar quarter of all Letters of Credit issued by
such Issuing Bank.

(e) Failure to Make Advances. The failure of any Lender to make the Advance to
be made by it on the date specified in Section 2.03(c) shall not relieve any
other Lender of its obligation hereunder to make its Advance on such date, but
no Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on such date.

SECTION 2.04. Fees. (a) Facility Fee. The Company agrees to pay to the Agent for
the account of each Lender a facility fee on the aggregate amount of such
Lender’s Revolving Credit Commitment (irrespective of usage) from the date
hereof in the case of each Initial Lender and from the effective date specified
in the Assumption Agreement or in the Assignment and Assumption pursuant to
which it became a Lender in the case of each other Lender until the Termination
Date applicable to such Lender (or such later date on which the Revolving Credit
Advances made by such Lender have been paid in full and the participations in
Letters of Credit and Swing Line Advances of such Lender have been terminated)
at a rate per annum equal to the Applicable Percentage in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December, commencing June 30, 2013, and on the Termination Date
applicable to each Lender, provided that no Defaulting Lender shall be entitled
to receive any facility fee except in respect of its outstanding Advances for
any period during which that Lender is a Defaulting Lender (and the Company
shall not be required to pay such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

 

22



--------------------------------------------------------------------------------

(b) Letter of Credit Fees. (i) Each Borrower shall pay to the Agent for the
account of each Lender a commission on such Lender’s Ratable Share of the
average daily aggregate Available Amount of all Letters of Credit issued for the
account of such Borrower and outstanding from time to time at a rate per annum
equal to the Applicable Margin for Eurocurrency Rate Advances in effect from
time to time, payable in arrears quarterly on the last day of each March, June,
September and December, commencing with the quarter ended June 30, 2013, and on
the final Termination Date applicable to each Lender; provided that the
Applicable Margin shall be 2% above the Applicable Margin in effect upon the
occurrence and during the continuation of an Event of Default if such Borrower
is required to pay default interest pursuant to Section 2.07(b); provided,
further, that (x) to the extent that all or a portion of the Fronting Exposure
in respect of any Defaulting Lender is reallocated to the Non-Defaulting Lenders
pursuant to Section 2.20(a), such fees that would have accrued for the benefit
of such Defaulting Lender will instead accrue for the benefit of and be payable
to such Non-Defaulting Lenders, pro rata in accordance with their respective
Revolving Credit Commitments, and (y) to the extent that all or any portion of
such Fronting Exposure cannot be so reallocated, such fees will instead accrue
for the benefit of and be payable to the respective Issuing Banks ratably
according to the outstanding Letters of Credit issued by each Issuing Bank.

(ii) Each Borrower shall pay to each Issuing Bank, for its own account, a
fronting fee of 0.125% of the Available Amount of each Letter of Credit issued
by such Issuing Bank for the account of such Borrower, on the date of such
issuance, and such other commissions, issuance fees, transfer fees and other
fees and charges in connection with the issuance or administration of each
Letter of Credit as such Borrower and such Issuing Bank shall agree.

(c) Agent’s Fees. The Company shall pay to the Agent for its own account such
fees as may from time to time be agreed between the Company and the Agent.

SECTION 2.05. Optional Ratable Termination or Reduction of the Commitments.
(a) The Company shall have the right, upon at least two Business Days’ notice to
the Agent, to terminate in whole or permanently reduce ratably in part the
Unused Commitments or the Unissued Letter of Credit Commitments of the Lenders,
provided that each partial reduction shall be in the aggregate amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof.

SECTION 2.06. Repayment of Advances and Letter of Credit Drawings. (a) Revolving
Credit Advances. Each Borrower shall repay to the Agent for the ratable account
of each Lender on the Termination Date applicable to such Lender the aggregate
principal amount of the Revolving Credit Advances made by such Lender to such
Borrower and then outstanding.

(b) The obligations of each Borrower under any Letter of Credit Agreement and
any other agreement or instrument relating to any Letter of Credit issued for
the account of such Borrower shall be unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement, such Letter of
Credit Agreement and such other agreement or instrument under all circumstances,
including, without limitation, the following circumstances (it being understood
that any such payment by such Borrower is without prejudice to, and does not
constitute a waiver of, any rights such Borrower might have or might acquire as
a result of the payment by any Lender of any draft or the reimbursement by such
Borrower thereof):

(i) any lack of validity or enforceability of this Agreement, any Note, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of such Borrower in respect of any L/C Related
Document or any

 

23



--------------------------------------------------------------------------------

other amendment or waiver of or any consent to departure from all or any of the
L/C Related Documents;

(iii) the existence of any claim, set-off, defense or other right that such
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, any Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;

(iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(v) payment by any Issuing Bank under a Letter of Credit against presentation of
a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;

(vi) any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any guarantee, for all or
any of the obligations of such Borrower in respect of the L/C Related Documents;
or

(vii) any other circumstance or happening that might otherwise constitute a
defense available to, or a discharge of, such Borrower or a guarantor.

Notwithstanding the foregoing, any Issuing Bank paying any draft under a Letter
of Credit shall remain responsible to such Borrower for its own gross negligence
or willful misconduct.

(c) Swing Line Advances. Each Borrower shall repay to the Agent for the ratable
account of the Swing Line Banks and each other Lender which has made a Swing
Line Advance the outstanding principal amount of each Swing Line Advance made to
it by each of them on the earlier of the maturity date specified in the
applicable Notice of Swing Line Borrowing (which maturity shall be no later than
five Business Days after the requested date of such Borrowing) and the
Termination Date.

SECTION 2.07. Interest on Advances. (a) Scheduled Interest. Each Borrower shall
pay interest on the unpaid principal amount of each Advance made to it and owing
to each Lender from the date of such Advance until such principal amount shall
be paid in full, at the following rates per annum:

(i) Base Rate Advances. During such periods as such Revolving Credit Advance is
a Base Rate Advance and for each Swing Line Advance, a rate per annum equal at
all times to the sum of (x) the Base Rate in effect from time to time plus
(y) the Applicable Margin in effect from time to time, payable in arrears
quarterly on the last day of each March, June, September and December during
such periods and on the date such Base Rate Advance shall be Converted or paid
in full or Swing Line Advance is paid in full.

(ii) Eurocurrency Rate Advances. During such periods as such Revolving Credit
Advance is a Eurocurrency Rate Advance, a rate per annum equal at all times
during each Interest Period for such Revolving Credit Advance to the sum of
(x) the Eurocurrency Rate for such Interest Period for such Revolving Credit
Advance plus (y) the Applicable Margin in effect from time to time, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Eurocurrency Rate Advance shall be Converted or paid in
full.

 

24



--------------------------------------------------------------------------------

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 6.01(a), the Agent may, and upon the request of the
Required Lenders shall, require the Borrowers to pay interest (“Default
Interest”) on (i) the unpaid principal amount of each Advance owing to each
Lender, payable in arrears on the dates referred to in clause (a)(i) or (a)(ii)
above, at a rate per annum equal at all times to 2% per annum above the rate per
annum required to be paid on such Advance pursuant to clause (a)(i) or (a)(ii)
above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above;
provided, however, that following acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder upon demand
whether or not previously required by the Agent.

(c) Additional Interest on Eurocurrency Rate Advances. For so long as any Lender
maintains reserves against Eurocurrency Liabilities, each Borrower shall pay to
the Agent for the account of each such Lender additional interest on the unpaid
principal amount of each Eurocurrency Rate Advance of such Lender made to it,
from the date of such Advance until such principal amount is paid in full, at an
interest rate per annum equal at all times to the remainder obtained by
subtracting, in the case of Advances, (a) the Eurocurrency Rate for the Interest
Period for such Advance from (b) the rate obtained by dividing such Eurocurrency
Rate by a percentage equal to 100% minus the Eurocurrency Rate Reserve
Percentage of such Lender for such Interest Period, payable on each date on
which interest is payable on such Advance. Such additional interest shall be
determined by such Lender and notified to the applicable Borrower through the
Agent.

SECTION 2.08. Interest Rate Determination. (a) Each Reference Bank agrees to
furnish to the Agent timely information for the purpose of determining each
Eurocurrency Rate. If any one or more of the Reference Banks shall not furnish
such timely information to the Agent for the purpose of determining any such
interest rate, the Agent shall determine such interest rate on the basis of
timely information furnished by the remaining Reference Banks. The Agent shall
give prompt notice to the Company and the Lenders of the applicable interest
rate determined by the Agent for purposes of Section 2.07(a)(i) or (ii), and the
rate, if any, furnished by each Reference Bank for the purpose of determining
the interest rate under Section 2.07(a)(ii).

(b) If, with respect to any Eurocurrency Rate Advances, the Required Lenders
notify the Agent that (i) they are unable to obtain matching deposits in the
London inter-bank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Revolving Credit Borrowing in sufficient
amounts to fund their respective Revolving Credit Advances as a part of such
Borrowing during its Interest Period or (ii) the Eurocurrency Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Required Lenders of making, funding or maintaining their respective Eurocurrency
Rate Advances for such Interest Period, the Agent shall forthwith so notify the
Company and the Lenders, whereupon (A) the Borrower of such Eurocurrency
Advances will, on the last day of the then existing Interest Period therefor,
(1) if such Eurocurrency Rate Advances are denominated in Dollars, either
(x) prepay such Advances or (y) Convert such Advances into Base Rate Advances
and (2) if such Eurocurrency Rate Advances are denominated in any Alternative
Currency, either (x) prepay such Advances or (y) exchange such Advances into an
Equivalent amount of Dollars and Convert such Advances into Base Rate Advances
and (B) the obligation of the Lenders to make, or to Convert Revolving Credit
Advances into, Eurocurrency Rate Advances shall be suspended until the Agent
shall notify the Company and the Lenders that the circumstances causing such
suspension no longer exist.

 

25



--------------------------------------------------------------------------------

(c) If any Borrower shall fail to select the duration of any Interest Period for
any Eurocurrency Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify such Borrower and the Lenders and such Advances will automatically, on
the last day of the then existing Interest Period therefor, (i) if such
Eurocurrency Rate Advances are denominated in Dollars, Convert into Base Rate
Advances and (ii) if such Eurocurrency Rate Advances are denominated in any
Alternative Currency, be exchanged for an Equivalent amount of Dollars and
Convert into Base Rate Advances.

(d) On the date on which the aggregate unpaid principal amount of Eurocurrency
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than the Borrowing Minimum, such Advances shall
automatically, on the last day of the then existing Interest Period therefor,
(i) if such Eurocurrency Rate Advances are denominated in Dollars, Convert into
Base Rate Advances and (ii) if such Eurocurrency Rate Advances are denominated
in any Alternative Currency, be exchanged for an Equivalent amount of Dollars
and Convert into Base Rate Advances.

(e) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurocurrency Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, (A) if such Eurocurrency Rate Advances
are denominated in Dollars, be Converted into Base Rate Advances and (B) if such
Eurocurrency Rate Advances are denominated in any Alternative Currency, be
exchanged for an Equivalent amount of Dollars and be Converted into Base Rate
Advances and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurocurrency Rate Advances shall be suspended.

(f) If Reuters Screen LIBOR01 Page is unavailable and fewer than two Reference
Banks furnish timely information to the Agent for determining the Eurocurrency
Rate for any Eurocurrency Rate Advances,

(i) the Agent shall forthwith notify the applicable Borrower and the Lenders
that the interest rate cannot be determined for such Eurocurrency Rate Advances,

(ii) each such Advance will automatically, on the last day of the then existing
Interest Period therefor, (A) if such Eurocurrency Rate Advance is denominated
in Dollars, Convert into a Base Rate Advance and (B) if such Eurocurrency Rate
Advance is denominated in any Alternative Currency, be prepaid by the applicable
Borrower or be automatically exchanged for an Equivalent amount of Dollars and
be Converted into a Base Rate Advance (or if such Advance is then a Base Rate
Advance, will continue as a Base Rate Advance), and

(iii) the obligation of the Lenders to make Eurocurrency Rate Advances or to
Convert Revolving Credit Advances into Eurocurrency Rate Advances shall be
suspended until the Agent shall notify the Company and the Lenders that the
circumstances causing such suspension no longer exist.

SECTION 2.09. Optional Conversion of Revolving Credit Advances. The Borrower of
any Revolving Credit Advance may on any Business Day, upon notice given to the
Agent not later than 11:00 A.M. (New York City time) on the third Business Day
prior to the date of the proposed Conversion and subject to the provisions of
Sections 2.08 and 2.12, Convert all Revolving Credit Advances denominated in
Dollars of one Type comprising the same Borrowing into Revolving Credit Advances
denominated in Dollars of the other Type; provided, however, that any Conversion
of Eurocurrency Rate Advances into Base Rate Advances shall be made only on the
last day of an Interest Period for such Eurocurrency Rate Advances, any
Conversion of Base Rate Advances into Eurocurrency Rate Advances shall be in an
amount not less than the minimum amount specified in Section 2.02(b) and no
Conversion

 

26



--------------------------------------------------------------------------------

of any Revolving Credit Advances shall result in more separate Revolving Credit
Borrowings than permitted under Section 2.02(c). Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Dollar denominated Revolving Credit Advances to be
Converted, and (iii) if such Conversion is into Eurocurrency Rate Advances, the
duration of the initial Interest Period for each such Advance. Each notice of
Conversion shall be irrevocable and binding on the Borrower giving such notice.

SECTION 2.10. Prepayments of Advances. (a) Optional. Each Borrower may, upon
notice at least two Business Days’ prior to the date of such prepayment, in the
case of Eurocurrency Rate Advances, and not later than 11:00 A.M. (New York City
time) on the date of such prepayment, in the case of Base Rate Advances, to the
Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given such Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment of Revolving Credit Advances shall be in an
aggregate principal amount of not less than the Borrowing Minimum or a Borrowing
Multiple in excess thereof, (y) each partial prepayment of Swing Line Advances
shall in an aggregate principal amount of not less than $500,000 and (z) in the
event of any such prepayment of a Eurocurrency Rate Advance, such Borrower shall
be obligated to reimburse the Lenders in respect thereof pursuant to
Section 9.04(c).

(b) Mandatory. (i) If, on any date, the Agent notifies the Company that, on any
interest payment date, the sum of (A) the aggregate principal amount of all
Advances denominated in Dollars plus the aggregate Available Amount of all
Letters of Credit then outstanding plus (B) the Equivalent in Dollars
(determined on the third Business Day prior to such interest payment date) of
the aggregate principal amount of all Advances denominated in any Alternative
Currency then outstanding exceeds 105% of the aggregate Commitments of the
Lenders on such date, the Borrowers shall, as soon as practicable and in any
event within two Business Days after receipt of such notice, subject to the
proviso to this sentence set forth below, prepay the outstanding principal
amount of any Advances owing by the Borrowers in an aggregate amount sufficient
to reduce such sum to an amount not to exceed 100% of the aggregate Commitments
of the Lenders on such date together with any interest accrued to the date of
such prepayment on the aggregate principal amount of Advances prepaid; provided
that (x) if the aggregate principal amount of Base Rate Advances outstanding at
the time of such required prepayment is less than the amount of such required
prepayment, the portion of such required prepayment in excess of the aggregate
principal amount of Base Rate Advances then outstanding shall be deferred until
the earliest to occur of the last day of the Interest Period of the outstanding
Eurocurrency Rate Advances in an aggregate amount equal to the excess of such
required prepayment and (y) if the Company has Cash Collateralized Letters of
Credit in accordance with Section 2.20(a), the Available Amount of the
outstanding Letters of Credit shall be deemed to have been reduced by the amount
of such Cash Collateral. The Agent shall give prompt notice of any prepayment
required under this Section 2.10(b)(i) to the Company and the Lenders, and shall
provide prompt notice to the Company of any such notice of required prepayment
received by it from any Lender.

(ii) Each prepayment made pursuant to this Section 2.10(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the Borrowers shall be obligated to
reimburse to the Lenders in respect thereof pursuant to Section 9.04(c). The
Agent shall give prompt notice of any prepayment required under this
Section 2.10(b) to the Company and the Lenders.

SECTION 2.11. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or

 

27



--------------------------------------------------------------------------------

request from any central bank or other governmental authority including, without
limitation, any agency of the European Union or similar monetary or
multinational authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender of agreeing to make or making, funding or
maintaining Eurocurrency Rate Advances or of agreeing to issue or of issuing or
maintaining or participating in Letters of Credit (excluding for purposes of
this Section 2.11 any such increased costs resulting from (i) Taxes or Other
Taxes (as to which Section 2.14 shall govern), (ii) changes in the rate or basis
of taxation of overall net income or overall gross income, or in the rate or
basis of franchise taxes imposed in lieu of net income taxes, by the United
States or by the foreign jurisdiction or state under the laws of which such
Lender is organized or has its Applicable Lending Office or any political
subdivision thereof and (iii) FATCA), then the Company shall from time to time,
upon demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost. A certificate as to the amount of such
increased cost, submitted to the Company and the Agent by such Lender, shall be
conclusive and binding for all purposes, absent manifest error.

(b) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Lender or any corporation
controlling such Lender and that the amount of such capital is increased by or
based upon the existence of such Lender’s commitment to lend or to issue or
participate in Letters of Credit hereunder and other commitments of such type or
the issuance or maintenance of or participation in the Letters of Credit (or
similar contingent obligations), then, upon demand by such Lender (with a copy
of such demand to the Agent), the Company shall pay to the Agent for the account
of such Lender, from time to time as specified by such Lender, additional
amounts sufficient to compensate such Lender or such corporation in the light of
such circumstances, to the extent that such Lender reasonably determines such
increase in capital to be allocable to the existence of such Lender’s commitment
to lend or to issue or participate in Letters of Credit hereunder or to the
issuance or maintenance of or participation in any Letters of Credit. A
certificate as to such amounts submitted to the Company and the Agent by such
Lender shall be conclusive and binding for all purposes, absent manifest error.

(c) For the avoidance of doubt, for the purposes of this Section 2.11 with
respect to capital adequacy, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, regulations, guidelines, interpretations
or directives thereunder or issued in connection therewith (whether or not
having the force of law) and (y) all requests, rules, regulations, guidelines,
interpretations or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority ) or the United States or foreign regulatory authorities
(whether or not having the force of law), in each case pursuant to Basel III,
shall in each case be deemed to be a change in law regardless of the date
enacted, adopted, issued, promulgated or implemented.

SECTION 2.12. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances in Dollars or any Alternative
Currency or to fund or maintain Eurocurrency Rate Advances in Dollars or any
Alternative Currency hereunder, (a) each Eurocurrency Rate Advance will
automatically, upon such demand (i) if such Eurocurrency Rate Advance is
denominated in Dollars, be Converted into a Base Rate Advance and (ii) if such
Eurocurrency Rate Advance is denominated in any Alternative Currency, be
exchanged into an Equivalent amount of Dollars and be Converted into a Base Rate
Advance and (b) the obligation of the Lenders to make Eurocurrency Rate Advances
or to Convert Revolving Credit Advances into Eurocurrency Rate Advances shall be
suspended until the Agent shall notify the Company and the Lenders that the
circumstances causing such suspension no longer exist.

 

28



--------------------------------------------------------------------------------

SECTION 2.13. Payments and Computations. (a) Each Borrower shall make each
payment hereunder (except with respect to principal of, interest on, and other
amounts relating to, Advances denominated in any Alternative Currency),
irrespective of any right of counterclaim or set-off, not later than 11:00 A.M.
(New York City time) on the day when due in Dollars to the Agent at the
applicable Agent’s Account in same day funds. Each Borrower shall make each
payment hereunder with respect to principal of, interest on, and other amounts
relating to, Advances denominated in any Alternative Currency, irrespective of
any right of counterclaim or set-off, not later than 11:00 A.M. (at the Payment
Office for such Alternative Currency) on the day when due in such Alternative
Currency to the Agent, by deposit of such funds to the applicable Agent’s
Account in same day funds. The Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal, interest, fees or
commissions ratably (other than amounts payable pursuant to Section 2.04(b)(ii),
2.11, 2.14 or 9.04(c)) to the Lenders for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender to such Lender for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement. Upon any Assuming Lender becoming a Lender hereunder as a result of a
Commitment Increase pursuant to Section 2.18 or an extension of the Termination
Date pursuant to Section 2.19, and upon the Agent’s receipt of such Lender’s
Assumption Agreement and recording of the information contained therein in the
Register, from and after the applicable Increase Date or Extension Date, as the
case may be, the Agent shall make all payments hereunder and under any Notes
issued in connection therewith in respect of the interest assumed thereby to the
Assuming Lender. Upon its acceptance of an Assignment and Assumption and
recording of the information contained therein in the Register pursuant to
Section 9.07(c), from and after the effective date specified in such Assignment
and Assumption, the Agent shall make all payments hereunder and under the Notes
in respect of the interest assigned thereby to the Lender assignee thereunder,
and the parties to such Assignment and Assumption shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

(b) Each Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made when due hereunder or under the Note held by
such Lender, to charge from time to time against any or all of such Borrower’s
accounts with such Lender any amount so due.

(c) All computations of interest based on Citibank’s base rate shall be made by
the Agent on the basis of a year of 365 or 366 days, as the case may be, all
computations of interest based on the Eurocurrency Rate, the Federal Funds Rate
or One Month LIBOR and of fees and Letter of Credit commissions shall be made by
the Agent on the basis of a year of 360 days (or, in each case of Advances
denominated in Alternative Currencies where market practice differs, in
accordance with market practice), in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or commissions are payable. Each determination by the
Agent of an interest rate hereunder shall be conclusive and binding for all
purposes, absent manifest error.

(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(e) Unless the Agent shall have received notice from any Borrower prior to the
date on which any payment is due to the Lenders hereunder that such Borrower
will not make such payment in full, the Agent may assume that such Borrower has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due

 

29



--------------------------------------------------------------------------------

date an amount equal to the amount then due such Lender. If and to the extent
such Borrower shall not have so made such payment in full to the Agent, each
Lender shall repay to the Agent forthwith on demand such amount distributed to
such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at (i) the Federal Funds Rate in the case of Advances
denominated in Dollars or (ii) the cost of funds incurred by the Agent in
respect of such amount in the case of Advances denominated in any Alternative
Currency.

(f) To the extent that the Agent receives funds for application to the amounts
owing by any Borrower under or in respect of this Agreement or any Note in
currencies other than the currency or currencies required to enable the Agent to
distribute funds to the Lenders in accordance with the terms of this
Section 2.13, the Agent shall be entitled to convert or exchange such funds into
Dollars or into an Alternative Currency or from Dollars to an Alternative
Currency or from an Alternative Currency to Dollars, as the case may be, to the
extent necessary to enable the Agent to distribute such funds in accordance with
the terms of this Section 2.13; provided that each Borrower and each of the
Lenders hereby agree that the Agent shall not be liable or responsible for any
loss, cost or expense suffered by such Borrower or such Lender as a result of
any conversion or exchange of currencies affected pursuant to this
Section 2.13(f) or as a result of the failure of the Agent to effect any such
conversion or exchange; and provided further that each Borrower agrees to
indemnify the Agent and each Lender, and hold the Agent and each Lender
harmless, for any and all losses, costs and expenses incurred by the Agent or
any Lender for any conversion or exchange of currencies (or the failure to
convert or exchange any currencies) in accordance with this Section 2.13(f).

SECTION 2.14. Taxes. (a) Any and all payments by each Borrower to or for the
account of any Lender or the Agent hereunder or under the Notes or any other
documents to be delivered hereunder shall be made, in accordance with
Section 2.13 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, (i) in the case of each Lender and the Agent, taxes imposed
on its overall net income, and franchise taxes imposed on it in lieu of net
income taxes, by the jurisdiction under the laws of which such Lender or the
Agent (as the case may be) is organized or any political subdivision thereof
and, in the case of each Lender, taxes imposed on its overall net income, and
franchise taxes imposed on it in lieu of net income taxes, by the jurisdiction
of such Lender’s Applicable Lending Office or any political subdivision thereof
and (ii) any United States withholding tax imposed under FATCA (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Taxes”). If any Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note or any other documents to be delivered hereunder to any Lender or the
Agent, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.14) such Lender or the Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

(b) In addition, the Company shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder (hereinafter
referred to as “Other Taxes”).

 

30



--------------------------------------------------------------------------------

(c) Each Borrower shall indemnify each Lender and the Agent for and hold it
harmless against the full amount of Taxes or Other Taxes (including, without
limitation, taxes of any kind imposed or asserted by any jurisdiction on amounts
payable under this Section 2.14) imposed on or paid by such Lender or the Agent
(as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. This indemnification shall
be made within 30 days from the date such Lender or the Agent (as the case may
be) makes written demand therefor.

(d) Within 30 days after the date of any payment of Taxes, each Borrower shall
furnish to the Agent, at its address referred to in Section 9.02, the original
or a certified copy of a receipt evidencing such payment to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Agent. In the case of any payment hereunder or
under the Notes or any other documents to be delivered hereunder by or on behalf
of such Borrower through an account or branch outside the United States or by or
on behalf of such Borrower by a payor that is not a United States person, if
such Borrower determines that no Taxes are payable in respect thereof, such
Borrower shall furnish, or shall cause such payor to furnish, to the Agent, at
such address, an opinion of counsel acceptable to the Agent stating that such
payment is exempt from Taxes. For purposes of this subsection (d) and subsection
(e), the terms “United States” and “United States person” shall have the
meanings specified in Section 7701 of the Internal Revenue Code.

(e) (i) Any Lender that is a United States person shall deliver to each of the
Agent and the Company on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Agent), two Internal Revenue Service
Forms W-9 certifying, to the extent such Lender is legally entitled to do so,
that such Lender is exempt from U.S. federal backup withholding tax.

(ii) Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Initial Lender and on the date of the Assumption Agreement
or the Assignment and Assumption pursuant to which it becomes a Lender in the
case of each other Lender, and from time to time thereafter as reasonably
requested in writing by the Company (but only so long as such Lender remains
lawfully able to do so), shall provide each of the Agent and the Company with
two original Internal Revenue Service forms W-8BEN, W-8ECI or W-8IMY, as
appropriate, or any successor or other form prescribed by the Internal Revenue
Service, together with any required statements or attachments thereto,
certifying that such Lender is exempt from or entitled to a reduced rate of
United States withholding tax on payments pursuant to this Agreement or the
Notes. In the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, such Lender shall provide
each of the Agent and the Company with two original Internal Revenue Service
Forms W-8BEN, together with a duly executed certificate to the effect that such
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10-percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code. If the form provided by a Lender
at the time such Lender first becomes a party to this Agreement indicates a
United States interest withholding tax rate in excess of zero, withholding tax
at such rate shall be considered excluded from Taxes unless and until such
Lender provides the appropriate forms certifying that a lesser rate applies,
whereupon withholding tax at such lesser rate only shall be considered excluded
from Taxes for periods governed by such form; provided, however, that, if at the
date of the Assignment and Assumption pursuant to which a Lender assignee
becomes a party to this Agreement, the Lender assignor was entitled to payments
under subsection (a) in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Taxes shall include
(in addition to withholding taxes that may be imposed in the future or other
amounts otherwise includable in Taxes) United States withholding tax, if any,
applicable with respect to the Lender assignee on such date. If any form or
document referred to in this subsection (e) requires the disclosure of
information, other than information

 

31



--------------------------------------------------------------------------------

necessary to compute the tax payable and information required on the date hereof
by Internal Revenue Service form W-8BEN, W-8ECI or W-8IMY, that the Lender
reasonably considers to be confidential, the Lender shall give notice thereof to
the Company and shall not be obligated to include in such form or document such
confidential information.

(iii) If a payment made to a Lender would be subject to United States federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to the Company, at the time or times prescribed by law and
at such time or times reasonably requested in writing by the Company, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested in writing by the Company as may be necessary
for the Borrowers to comply with its obligations under FATCA, to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. For purposes of
this Section 2.14(e)(ii) FATCA shall include any Treasury regulations or
interpretations thereof.

(f) For any period with respect to which a Lender has failed to provide the
Company with the appropriate form, certificate or other document described in
Section 2.14(e)(i) (other than if such failure is due to a change in law, or in
the interpretation or application thereof, occurring subsequent to the date on
which a form, certificate or other document originally was required to be
provided, or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender shall not be entitled to
indemnification under Section 2.14(a) or (c) with respect to Taxes imposed by
the United States by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Company shall take such
steps as the Lender shall reasonably request to assist the Lender to recover
such Taxes.

(g) Any Lender claiming any additional amounts payable pursuant to this
Section 2.14 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurocurrency Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances owing to it (other than (x) as payment
of an Advance made by an Issuing Bank pursuant to the first sentence of
Section 2.03(c), (y) as a payment of a Swing Line Advance made by a Swing Line
Bank that has not been participated to the other Lenders pursuant to
Section 2.02(b) or (z) pursuant to Section 2.11, 2.14, 2.21 or 9.04(c)) in
excess of its Ratable Share of payments on account of the Revolving Credit
Advances obtained by all the Lenders, such Lender shall forthwith purchase from
the other Lenders such participations in the Revolving Credit Advances owing to
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
Each Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.15 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with

 

32



--------------------------------------------------------------------------------

respect to such participation as fully as if such Lender were the direct
creditor of such Borrower in the amount of such participation.

SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances. Each
Borrower agrees that upon notice by any Lender to such Borrower (with a copy of
such notice to the Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender,
such Borrower shall promptly execute and deliver to such Lender a Note payable
to the order of such Lender in a principal amount up to the Revolving Credit
Commitment of such Lender.

(b) The Register maintained by the Agent pursuant to Section 9.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assumption Agreement and each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from each Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Agent from such Borrower hereunder
and each Lender’s share thereof.

(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from each Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of any Borrower under this
Agreement.

SECTION 2.17. Use of Proceeds. The proceeds of the Advances shall be available
(and each Borrower agrees that it shall use such proceeds) for general corporate
purposes of such Borrower and its Subsidiaries, including acquisitions.

SECTION 2.18. Increase in the Aggregate Commitments. (a) The Company may, at any
time but in any event not more than twice in any calendar year prior to the
final Termination Date, by notice to the Agent, request that the aggregate
amount of the Revolving Credit Commitments be increased by an amount of
$10,000,000 or an integral multiple thereof (each a “Commitment Increase”) to be
effective as of a date (the “Increase Date”) specified in the related notice to
the Agent; provided, however that (i) in no event shall the aggregate amount of
the Revolving Credit Commitments at any time exceed $500,000,000 and (ii) on the
related Increase Date the applicable conditions set forth in Article III shall
be satisfied.

(b) The Agent shall promptly notify the Lenders of a request by the Company for
a Commitment Increase, which notice shall include (i) the proposed amount of
such requested Commitment Increase, (ii) the proposed Increase Date and
(iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective Revolving
Credit Commitments (the “Commitment Date”). Each Lender that is willing to
participate in such requested Commitment Increase (each an “Increasing Lender”)
shall, in its sole discretion, give written notice to the Agent on or prior to
the Commitment Date of the amount by which it is willing to increase its
Revolving

 

33



--------------------------------------------------------------------------------

Credit Commitment. If the Lenders notify the Agent that they are willing to
increase the amount of their respective Revolving Credit Commitments by an
aggregate amount that exceeds the amount of the requested Commitment Increase,
the requested Commitment Increase shall be allocated among the Lenders willing
to participate therein in such amounts as are agreed among the Company, each
Issuing Bank, the Swing Line Bank and the Agent (such agreement not to be
unreasonably withheld or delayed).

(c) Promptly following each Commitment Date, the Agent shall notify the Company
as to the amount, if any, by which the Lenders are willing to participate in the
requested Commitment Increase. If the aggregate amount by which the Lenders are
willing to participate in any requested Commitment Increase on any such
Commitment Date is less than the requested Commitment Increase, then the Company
may extend offers to one or more Eligible Assignees approved by each Issuing
Bank and the Swing Line Bank (such approval not to be unreasonably withheld or
delayed) to participate in any portion of the requested Commitment Increase that
has not been committed to by the Lenders as of the applicable Commitment Date;
provided, however, that the Revolving Credit Commitment of each such Eligible
Assignee shall be in an amount of $5,000,000 or more.

(d) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.18(c) (each such Eligible Assignee and each Eligible Assignee that
agrees to an extension of the Termination Date in accordance with
Section 2.19(c), an “Assuming Lender”) shall become a Lender party to this
Agreement as of such Increase Date and the Revolving Credit Commitment of each
Increasing Lender for such requested Commitment Increase shall be so increased
by such amount (or by the amount allocated to such Lender pursuant to the last
sentence of Section 2.18(b)) as of such Increase Date; provided, however, that
the Agent shall have received on or before such Increase Date the following,
each dated such date:

(i) (A) certified copies of resolutions of the Board of Directors of the Company
or the Executive Committee of such Board approving the Commitment Increase and
the corresponding modifications to this Agreement and (B) an opinion of counsel
for the Company (which may be in-house counsel), in substantially the form of
Exhibit D hereto;

(ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Company and the Agent (each an “Assumption
Agreement”), duly executed by such Eligible Assignee, the Agent and the Company;
and

(iii) confirmation from each Increasing Lender of the increase in the amount of
its Revolving Credit Commitment in a writing satisfactory to the Company and the
Agent.

On each Increase Date, upon fulfillment of the conditions set forth in
Section 3.03 and in the immediately preceding sentence of this Section 2.18(d),
the Agent shall notify the Lenders (including, without limitation, each Assuming
Lender) and the Company, on or before 1:00 P.M. (New York City time), by
telecopier or facsimile, of the occurrence of the Commitment Increase to be
effected on such Increase Date and shall record in the Register the relevant
information with respect to each Increasing Lender and each Assuming Lender on
such date. Each Increasing Lender and each Assuming Lender shall, before 2:00
P.M. (New York City time) on the Increase Date, purchase at par that portion of
outstanding Revolving Credit Advances of the other Lenders or take such other
actions as the Agent may determine to be necessary to cause the Revolving Credit
Advances to be funded and held on a pro rata basis by the Lenders in accordance
with their Ratable Shares).

SECTION 2.19. Extension of Termination Date. (a) At least 30 days but not more
than 90 days prior to no more than three anniversaries of the Effective Date,
the Company, by written notice to the Agent, may request an extension of the
Termination Date of each Lender in effect at such time by one

 

34



--------------------------------------------------------------------------------

year from its then scheduled expiration. The Agent shall promptly notify each
Lender of such request, and each Lender shall in turn, in its sole discretion,
not later than 20 days prior to such anniversary date, notify the Company and
the Agent in writing as to whether such Lender will consent to such extension.
If any Lender shall fail to notify the Agent and the Company in writing of its
consent to any such request for extension of the Termination Date applicable to
it at least 20 days prior to the applicable anniversary date, such Lender shall
be deemed to be a Non-Consenting Lender with respect to such request. The Agent
shall notify the Company not later than 15 days prior to the applicable
anniversary date of the decision of the Lenders regarding the Company’s request
for an extension of the Termination Date.

(b) If all the Lenders consent in writing to any such request in accordance with
subsection (a) of this Section 2.19, the Termination Date for each Lender in
effect at such time shall, effective as at the applicable anniversary date (the
“Extension Date”), be extended for one year; provided that on each Extension
Date the applicable conditions set forth in Article III shall be satisfied. If
less than all of the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.19, the Termination Date in
effect at such time shall, effective as at the applicable Extension Date and
subject to subsection (d) of this Section 2.19, be extended as to those Lenders
that so consented (each a “Consenting Lender”) but shall not be extended as to
any other Lender (each a “Non-Consenting Lender”). To the extent that the
Termination Date is not extended as to any Lender pursuant to this Section 2.19
and the Revolving Credit Commitment of such Lender is not assumed in accordance
with subsection (c) of this Section 2.19 on or prior to the applicable Extension
Date, the Revolving Credit Commitment of such Non-Consenting Lender shall
automatically terminate in whole on such unextended Termination Date without any
further notice or other action by the Company, such Lender or any other Person;
provided that such Non-Consenting Lender’s rights under Sections 2.11, 2.14 and
9.04, and its obligations under Section 8.05, shall survive the Termination Date
for such Lender as to matters occurring prior to such date. It is understood and
agreed that no Lender shall have any obligation whatsoever to agree to any
request made by the Company for any requested extension of the Termination Date.

(c) If less than all of the Lenders consent to any such request pursuant to
subsection (a) of this Section 2.19, the Agent shall promptly so notify the
Consenting Lenders, and each Consenting Lender may, in its sole discretion, give
written notice to the Agent not later than 10 days prior to the Commitment Date
of the amount of the Non-Consenting Lenders’ Revolving Credit Commitments for
which it is willing to accept an assignment. If the Consenting Lenders notify
the Agent that they are willing to accept assignments of Revolving Credit
Commitments in an aggregate amount that exceeds the amount of the Revolving
Credit Commitments of the Non-Consenting Lenders, such Revolving Credit
Commitments shall be allocated among the Consenting Lenders willing to accept
such assignments in such amounts as are agreed among the Company, each Issuing
Bank, the Swing Line Bank and the Agent (such agreement not to be unreasonably
withheld or delayed). If after giving effect to the assignments of Revolving
Credit Commitments described above there remains any Revolving Credit
Commitments of Non-Consenting Lenders, the Company may arrange for one or more
Consenting Lenders or other Eligible Assignees approved by each Issuing Bank and
the Swing Line Bank (such approval not to be unreasonably withheld or delayed)
as Assuming Lenders to assume, effective as of the Extension Date, any
Non-Consenting Lender’s Revolving Credit Commitment and all of the obligations
of such Non-Consenting Lender under this Agreement thereafter arising, without
recourse to or warranty by, or expense to, such Non-Consenting Lender; provided,
however, that the amount of the Revolving Credit Commitment of any such Assuming
Lender as a result of such substitution shall in no event be less than
$5,000,000 unless the amount of the Revolving Credit Commitment of such
Non-Consenting Lender is less than $5,000,000, in which case such Assuming
Lender shall assume all of such lesser amount; and provided further that:

 

35



--------------------------------------------------------------------------------

(i) any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Advances, if any, of such Non-Consenting Lender plus (B) any accrued but unpaid
facility fees owing to such Non-Consenting Lender as of the effective date of
such assignment;

(ii) all additional costs, reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and

(iii) with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 9.07(b)(iv) for such assignment shall
have been paid;

provided further that such Non-Consenting Lender’s rights under Sections 2.11,
2.14 and 9.04, and its obligations under Section 8.05, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Company and the Agent an Assumption
Agreement, duly executed by such Assuming Lender, such Non-Consenting Lender,
the Company and the Agent, (B) any such Consenting Lender shall have delivered
confirmation in writing satisfactory to the Company and the Agent as to the
increase in the amount of its Revolving Credit Commitment and (C) each
Non-Consenting Lender being replaced pursuant to this Section 2.19 shall have
delivered to the Agent any Note or Notes held by such Non-Consenting Lender.
Upon the payment or prepayment of all amounts referred to in clauses (i),
(ii) and (iii) of the immediately preceding sentence, each such Consenting
Lender or Assuming Lender, as of the Extension Date, will be substituted for
such Non-Consenting Lender under this Agreement and shall be a Lender for all
purposes of this Agreement, without any further acknowledgment by or the consent
of the other Lenders, and the obligations of each such Non-Consenting Lender
hereunder shall, by the provisions hereof, be released and discharged.

(d) If (after giving effect to any assignments or assumptions pursuant to
subsection (c) of this Section 2.19) Lenders having Revolving Credit Commitments
equal to at least 50% of the Revolving Credit Commitments in effect immediately
prior to the Extension Date consent in writing to a requested extension (whether
by execution or delivery of an Assumption Agreement or otherwise) not later than
one Business Day prior to such Extension Date, the Agent shall so notify the
Company, and, subject to the satisfaction of the applicable conditions in
Article III, the Termination Date then in effect shall be extended for the
additional one-year period as described in subsection (a) of this Section 2.19,
and all references in this Agreement, and in the Notes, if any, to the
“Termination Date” shall, with respect to each Consenting Lender and each
Assuming Lender for such Extension Date, refer to the Termination Date as so
extended. Promptly following each Extension Date, the Agent shall notify the
Lenders (including, without limitation, each Assuming Lender) of the extension
of the scheduled Termination Date in effect immediately prior thereto and shall
thereupon record in the Register the relevant information with respect to each
such Consenting Lender and each such Assuming Lender.

SECTION 2.20. Defaulting Lenders. (a) If a Lender becomes, and during the period
it remains, a Defaulting Lender, the following provisions shall apply:

(i) so long as no Default has occurred and is continuing, such Defaulting
Lenders’ Pro Rata Share of the L/C Obligations and Swing Line Advances will,
subject to the limitation in the first proviso below, automatically be
reallocated (effective on the day such Lender becomes a Defaulting Lender) among
the Non-Defaulting Lenders pro rata in accordance with their respective
Commitments; provided that (A) the sum of each Non-Defaulting Lender’s aggregate

 

36



--------------------------------------------------------------------------------

principal amount of Revolving Credit Advances and allocated share of the L/C
Obligations and Swing Line Advances may not in any event exceed the Revolving
Credit Commitment of such Non-Defaulting Lender as in effect at the time of such
reallocation and (B) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Company, any other Borrower, the Agent, any Issuing Bank, and
Swing Line Bank or any other Lender may have against such Defaulting Lender or
cause such Defaulting Lender to be a Non-Defaulting Lender;

(ii) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s share of the L/C Obligations and Swing Line Advances cannot
be so reallocated, whether by reason of the first proviso in clause (i) above or
otherwise, the Borrowers will, not later than five Business Days after demand by
the Agent (at the direction of an Issuing Bank and/or a Swing Line Bank),
(A) Cash Collateralize the obligations of the Borrowers in respect of such L/C
Obligations or Swing Line Advances in an amount at least equal to the aggregate
amount of the unreallocated portion of such L/C Obligations or Swing Line
Advances, or (B) make other arrangements reasonably satisfactory to the Agent,
each Issuing Bank and each Swing Line Bank, as the case may be, in their
reasonable discretion to protect them against the risk of non-payment by such
Defaulting Lender; and

(iii) any amount paid by the Borrowers or otherwise received by the Agent for
the account of a Defaulting Lender under this Agreement (whether on account of
principal, interest, fees, indemnity payments or other amounts) will not be paid
or distributed to such Defaulting Lender, but will instead be retained by the
Agent in a segregated non-interest bearing account until (subject to
Section 2.20(c)) the termination of the Revolving Credit Commitments and payment
in full of all obligations of the Borrowers hereunder and will be applied by the
Agent, to the fullest extent permitted by law, to the making of payments from
time to time in the following order of priority: first to the payment of any
amounts owing by such Defaulting Lender to the Agent under this Agreement,
second to the payment of any amounts owing by such Defaulting Lender to an
Issuing Bank or a Swing Line Bank (pro rata as to the respective amounts owing
to each of them) under this Agreement, third to the payment of post-default
interest and then current interest due and payable to the Lenders hereunder
other than Defaulting Lenders, ratably among them in accordance with the amounts
of such interest then due and payable to them, fourth to the payment of fees
then due and payable to the Non-Defaulting Lenders hereunder, ratably among them
in accordance with the amounts of such fees then due and payable to them, fifth
to pay principal then due and payable to the Non-Defaulting Lenders hereunder
ratably in accordance with the amounts thereof then due and payable to them,
sixth to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders, and seventh after the termination of the Revolving
Credit Commitments and payment in full of all obligations of the Borrowers
hereunder, to pay amounts owing under this Agreement to such Defaulting Lender
or as a court of competent jurisdiction may otherwise direct. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 2.20 shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto.

In furtherance of the foregoing, if any Lender becomes, and during the period it
remains, a Defaulting Lender, each Issuing Bank and each Swing Line Bank is
hereby authorized by each Borrower (which authorization is irrevocable and
coupled with an interest) to give, in its discretion, through the Agent, Notices
of Revolving Credit Borrowing pursuant to Section 3.03 in such amounts and in
such times as may be required to (i) reimburse an outstanding drawing under a
Letter of Credit, (ii) repay an outstanding Swing Line Advance and/or (iii) Cash
Collateralize the obligations of the Borrowers in respect of outstanding Letters
of Credit and Swing Line

 

37



--------------------------------------------------------------------------------

Advances in an amount at least equal to the aggregate amount of the obligations
(contingent or otherwise) of such Defaulting Lender in respect of such Letter of
Credit or Swing Line Advance.

(b) No Revolving Credit Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in this Section 2.20,
performance by the Company of its obligations shall not be excused or otherwise
modified as a result of the operation of this Section 2.20. The rights and
remedies against a Defaulting Lender under this Section 2.20 are in addition to
any other rights and remedies which the Company, any other Borrower, the Agent,
any Issuing Bank, any Swing Line Bank or any Lender may have against such
Defaulting Lender.

(c) If the Company and the Agent agree in writing in their reasonable
determination that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Revolving Credit Advances of the other Lenders or take
such other actions as the Agent may determine to be necessary to cause the
Revolving Credit Advances to be funded and held on a pro rata basis by the
Lenders in accordance with their Ratable Shares, whereupon such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

SECTION 2.21. Replacement of Lenders. If (a) any Lender requests compensation
under Section 2.11, (b) any Borrower is required to pay additional amounts to
any Lender or any governmental authority for the account of any Lender pursuant
to Section 2.14, (c) any Lender is a Defaulting Lender, or (d) any Lender does
not approve any consent, waiver or amendment that (i) requires the approval of
all affected Lenders in accordance with the terms of Section 9.01 and (ii) has
been approved by the Required Lenders (a “Non-Approving Lender”), then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.07), all of its interests, rights and obligations under
this Agreement to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

(1) the Company shall have paid to the Agent the assignment fee (if any)
specified in Section 9.07;

(2) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances and participations in Letters of Credit
and Swing Line Advances, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder (including any amounts under Section 9.04(c))
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts);

(3) in the case of any such assignment resulting from a claim for compensation
under Section 2.11 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments
thereafter;

(4) such assignment does not conflict with applicable law; and

 

38



--------------------------------------------------------------------------------

(5) in the case of any assignment resulting from a Lender becoming a
Non-Approving Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness. This amendment and
restatement of the Existing Credit Agreement shall become effective on and as of
the first date (the “Effective Date”) on which the following conditions
precedent have been satisfied:

(a) There shall have occurred no Material Adverse Change since December 31,
2012.

(b) There shall exist no action, suit, investigation, litigation or proceeding
affecting the Company or any of its Subsidiaries pending or, to the knowledge of
the Company, threatened before any court, governmental agency or arbitrator that
(i) would be reasonably likely to have a Material Adverse Effect or
(ii) purports to affect the legality, validity or enforceability of this
Agreement or any other Loan Document or the consummation of the transactions
contemplated hereby.

(c) Nothing shall have come to the attention of the Lenders during the course of
their due diligence investigation to lead them to believe that (i) the
Information Memorandum (other than the financial projections included therein)
contained or contains any untrue statement of a material fact or omitted or
omits to state a material fact necessary in order to make the statements
contained therein not misleading in light of the circumstances in which such
statements were made or (ii) the financial projections included in the
Information Memorandum were not prepared in good faith based upon reasonable
assumptions at the time prepared (it being understood that such projections are
subject to significant uncertainties and contingencies, many of which are beyond
the Company’s control, and that no assurance can be given that the projections
will be realized); and without limiting the generality of the foregoing, the
Lenders shall have been given such access to the management, records, books of
account, contracts and properties of the Company and its Subsidiaries as they
shall have requested.

(d) The Company shall have notified each Lender and the Agent in writing as to
the proposed Effective Date.

(e) The Company shall have paid all accrued fees (including the fees described
in the Information Memorandum) and expenses of the Agent and the Lenders
(including the invoiced accrued fees and expenses of counsel to the Agent).

(f) On the Effective Date, the following statements shall be true and the Agent
shall have received for the account of each Lender a certificate signed by a
duly authorized officer of the Company, dated the Effective Date, stating that:

 

39



--------------------------------------------------------------------------------

(i) The representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date, and

(ii) No event has occurred and is continuing that constitutes a Default.

(g) The Agent shall have received on or before the Effective Date the following,
each dated the Effective Date, in form and substance satisfactory to the Agent:

(i) The Notes to the Lenders to the extent requested by any Lender pursuant to
Section 2.16.

(ii) Certified copies of the resolutions of the Board of Directors of the
Company approving each Loan Document to which it is a party, and of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to each Loan Document to which it is a party.

(iii) A certificate of the Secretary or an Assistant Secretary of the Company
certifying the names and true signatures of the officers of the Company
authorized to sign each Loan Document to which it is a party and the other
documents to be delivered hereunder.

(iv) A favorable opinion of Roy Smith, General Counsel for the Company,
substantially in the form of Exhibit D hereto and as to such other matters as
any Lender through the Agent may reasonably request.

SECTION 3.02. Initial Advance to Each Designated Subsidiary. The obligation of
each Lender to make an initial Advance to each Designated Subsidiary is subject
to the receipt by the Agent on or before the date of such initial Advance of
each of the following, in form and substance reasonably satisfactory to the
Agent and dated such date:

(a) The Notes of such Designated Subsidiary to the order of the Lenders to the
extent requested by any Lender pursuant to Section 2.16.

(b) Certified copies of the resolutions of the Board of Directors of such
Designated Subsidiary (with a certified English translation if the original
thereof is not in English) approving this Agreement and the Notes to be
delivered by it, and of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to this Agreement.

(c) A certificate of a proper officer of such Designated Subsidiary certifying
the names and true signatures of the officers of such Designated Subsidiary
authorized to sign its Designation Agreement and the Notes to be delivered by it
and the other documents to be delivered by it hereunder.

(d) A certificate signed by a duly authorized officer of the Company, certifying
that such Designated Subsidiary has obtained all governmental and third party
authorizations, consents, approvals (including exchange control approvals) and
licenses required under applicable laws and regulations necessary for such
Designated Subsidiary to execute and deliver its Designation Agreement and the
Notes to be delivered by it and to perform its obligations hereunder and
thereunder.

 

40



--------------------------------------------------------------------------------

(e) A Designation Agreement duly executed by such Designated Subsidiary and the
Company.

(f) A favorable opinion of counsel (which may be in-house counsel) to such
Designated Subsidiary substantially in the form of Exhibit D hereto, and as to
such other matters as any Lender through the Agent may reasonably request.

(g) Such other approvals, opinions or documents as any Lender through the Agent
may reasonably request.

SECTION 3.03. Conditions Precedent to Each Borrowing, Issuance, Commitment
Increase and Extension Date. The obligation of each Lender and each Swing Line
Bank to make an Advance (other than (x) a participation in a Swing Line Advance
made by a Lender pursuant to Section 2.02(b) or (y) an Advance made by any
Issuing Bank or any Lender pursuant to Section 2.03(c)) on the occasion of each
Borrowing, the obligation of each Issuing Bank to issue a Letter of Credit, each
Commitment Increase and each extension of the Commitments pursuant to
Section 2.19 shall be subject to the conditions precedent that the Effective
Date shall have occurred and on the date of such Borrowing, such issuance, the
applicable Increase Date or the applicable Extension Date (as the case may be)
(a) the following statements shall be true (and each of the giving of the
applicable Notice of Revolving Credit Borrowing, Notice of Swing Line Borrowing,
Notice of Issuance, request for Commitment Increase, request for Commitment
extension and the acceptance by the applicable Borrower of the proceeds of such
Borrowing, such issuance or such Increase Date shall constitute a representation
and warranty by such Borrower that on the date of such Borrowing, date of such
issuance, such Increase Date or such Extension Date such statements are true):

(i) the representations and warranties contained in Section 4.01 (except the
representations set forth in the last sentence of subsection (e) thereof) and,
in the case of any Borrowing of issuance made to or on behalf of a Designated
Subsidiary, in the Designation Agreement for such Designated Subsidiary, are
correct on and as of such date, before and after giving effect to such
Borrowing, such issuance, such Commitment Increase or such Extension Date and to
the application of the proceeds therefrom, as though made on and as of such
date, and

(ii) no event has occurred and is continuing, or would result from such
Borrowing, such issuance, such Commitment Increase or such Extension Date (as
the case may be) or from the application of the proceeds therefrom, that
constitutes a Default;

and (b) the Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request.

In addition to the other conditions precedent herein set forth, if any Lender
becomes, and during the period it remains, a Defaulting Lender, no Issuing Bank
will be required to issue any Letter of Credit or to amend any outstanding
Letter of Credit to increase the face amount thereof, alter the drawing terms
thereunder or extend the expiry date thereof, and no Swing Line Bank will be
required to make any Swing Line Advance, unless such Issuing Bank or such Swing
Line Bank, as the case may be, is satisfied that any exposure that would result
therefrom is eliminated or fully covered by the Commitments of the
Non-Defaulting Lenders or by Cash Collateralization or a combination thereof
reasonably satisfactory to such Issuing Bank or such Swing Line Bank.

SECTION 3.04. Determinations Under Section 3.01 and 3.02. For purposes of
determining compliance with the conditions specified in Sections 3.01 and 3.02,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless

 

41



--------------------------------------------------------------------------------

an officer of the Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender prior to the date that the
Company, by notice to the Agent, designates as the proposed Effective Date or
the date of the initial Advance to the applicable Designated Subsidiary, as the
case may be, specifying its objection thereto. The Agent shall promptly notify
the Lenders of the occurrence of the Effective Date and each date of initial
Advance to a Designated Subsidiary, as applicable.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Company. The Company
represents and warrants as follows:

(a) Each Borrower is an entity duly organized and validly existing and, if
applicable to such entity, in good standing under the laws of its jurisdiction
of organization.

(b) The execution, delivery and performance by each Borrower of each Loan
Document to which it is a party, and the consummation of the transactions
contemplated hereby, are within such Borrower’s corporate or other powers, have
been duly authorized by all necessary corporate or other action, and do not
contravene (i) such Borrower’s charter or by-laws or (ii) law or any contractual
restriction (other than any immaterial contractual restriction) binding on or
affecting such Borrower.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by any Borrower of any
Loan Document to which it is a party.

(d) This Agreement has been, and each of other Loan Documents to be delivered by
it when delivered hereunder will have been, duly executed and delivered by each
Borrower party thereto. This Agreement is, and each of other Loan Documents when
delivered hereunder will be, the legal, valid and binding obligation of each
Borrower party thereto enforceable against such Borrower in accordance with
their respective terms.

(e) The Consolidated balance sheet of the Company and its Subsidiaries as at
December 31, 2012, and the related Consolidated statements of income and cash
flows of the Company and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of KPMG LLP, independent public accountants, and the
Consolidated balance sheet of the Company and its Subsidiaries as at March 31,
2013, and the related Consolidated statements of income and cash flows of the
Company and its Subsidiaries for the three months then ended, duly certified by
the chief financial officer of the Company, copies of which have been furnished
to each Lender, fairly present, subject, in the case of said balance sheet as at
March 31, 2013, and said statements of income and cash flows for the three
months then ended, to year-end audit adjustments, the Consolidated financial
condition of the Company and its Subsidiaries as at such dates and the
Consolidated results of the operations of the Company and its Subsidiaries for
the periods ended on such dates, all in accordance with generally accepted
accounting principles consistently applied. Since December 31, 2012, there has
been no Material Adverse Change.

(f) There is no pending or, to the knowledge of the Company, threatened action,
suit, investigation, litigation or proceeding, including, without limitation,
any Environmental Action,

 

42



--------------------------------------------------------------------------------

affecting the Company or any of its Subsidiaries before any court, governmental
agency or arbitrator that (i) would be reasonably likely to have a Material
Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of this Agreement or any other Loan Document or the consummation
of the transactions contemplated hereby.

(g) Following application of the proceeds of each Advance, not more than 25% of
the value of the assets (either of the Company only or of the Company and its
Subsidiaries on a Consolidated basis) subject to the provisions of
Section 5.02(a) or 5.02(f) or subject to any restriction contained in any
agreement or instrument between the Company and any Lender or any Affiliate of
any Lender relating to Debt and within the scope of Section 6.01(d) will be
margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System).

(h) Other than as set forth on Schedule 4.01(h), the operations and properties
of the Company and each of its Subsidiaries comply in all respects with all
applicable Environmental Laws, all necessary Environmental Permits have been
obtained and are in effect for the operations and properties of the Company and
its Subsidiaries, the Company and its Subsidiaries are in compliance with all
such Environmental Permits, except to the extent that any such noncompliance or
failure to obtain any necessary permits would not be reasonably expected to have
a Material Adverse Effect, and to the knowledge of the Company, no circumstances
exist that would be reasonably expected to (i) form the basis of an
Environmental Action against the Company or any of its Subsidiaries or any of
their properties that would have a Material Adverse Effect or (ii) cause any
such property to be subject to any restrictions on ownership, occupancy, use or
transferability under any applicable Environmental Law that would have a
Material Adverse Effect.

(i) Other than the properties set forth on Schedule 4.01(i) or such other
properties as to which a Material Adverse Effect would not reasonably be
expected to result, none of the properties currently or formerly owned or
operated by the Company or any of its Subsidiaries is listed or, to the
knowledge of the Company, proposed for listing on the National Priorities List
under CERCLA or on the CERCLIS or any analogous state list.

(j) Other than the locations set forth on Schedule 4.01(j) or such other
locations as to which a Material Adverse Effect would not reasonably be expected
to result, neither the Company nor any of its Subsidiaries has transported or
arranged for the transportation of any Hazardous Materials to any location that
is listed or, to the knowledge of the Company, proposed for listing on the
National Priorities List under CERCLA or on the CERCLIS or any analogous state
list; other than as set forth on Schedule 4.01(j), Hazardous Materials have not
been released or disposed of on any property currently or formerly owned or
operated by the Company or any of its Subsidiaries in a manner which would
reasonably be expected to result in a Material Adverse Effect; and except to the
extent failure to do so would not reasonably be expected to result in a Material
Adverse Effect, all Hazardous Materials have been used, treated, handled, stored
and disposed of on such properties in compliance with all applicable
Environmental Laws and Environmental Permits.

(k) No ERISA Event has occurred or is reasonably expected to occur with respect
to any Plan other than such ERISA Events as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

(l) Schedule SB (Actuarial Information) to the most recent annual report (Form
5500 Series) for each Plan, copies of which will have been filed with the
Internal Revenue

 

43



--------------------------------------------------------------------------------

Service and furnished to the Agent is complete and accurate in all material
respects and fairly presents the funding status of such Plan as of the date set
forth therein, and since the date of such Schedule B there has been no change in
such funding status that would reasonably be expected to result in a Material
Adverse Effect.

(m) Neither the Company nor any of its ERISA Affiliates (other than one
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of
Section 414 of the Internal Revenue Code) has incurred or is reasonably expected
to incur any Withdrawal Liability to any Multiemployer Plan that would
reasonably be expected to result in a Material Adverse Effect.

(n) Except as would not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor any of its ERISA Affiliates (other than one
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of
Section 414 of the Internal Revenue Code) has been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is in reorganization, insolvent
or has been terminated, within the meaning of Title IV of ERISA, or has been
determined to be in “endangered” or “critical” status within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA and, to the
best of the Company’s knowledge, no such Multiemployer Plan is reasonably
expected to be in reorganization, insolvent or to be terminated, within the
meaning of Title IV of ERISA or to be in endangered or critical status.

(o) Neither any Borrower nor any of its Subsidiaries is an “investment company”,
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company”, as such terms are defined in the Investment Company Act of
1940, as amended. Neither the making of any Advances nor the application of the
proceeds or repayment thereof by the Company, nor the consummation of the other
transactions contemplated hereby, will violate any provision of such Act or any
rule, regulation or order of the Securities and Exchange Commission thereunder.

(p) None of the Borrowers or any of their Subsidiaries is (i) named on the list
of Specially Designated Nationals or Blocked Persons maintained by the U.S.
Department of the Treasury’s Office of Foreign Assets Control available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or (ii)(A) an agency of
the government of a country, (B) an organization controlled by a country, or
(C) a person resident in a country that is subject to a sanctions program
identified on the list maintained by the U.S. Department of the Treasury’s
Office of Foreign Assets Control and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person, and the proceeds from any Advances hereunder will not be
used to fund any operations in, finance any investments or activities in, or
make any payments to, any such country, agency, organization or person.

(q) As of the date furnished, neither the Information Memorandum nor any other
information, exhibit or report furnished by or on behalf of the Company or any
other Borrower to the Agent or any Lender in connection with the negotiation and
syndication of this Agreement or pursuant to the terms of this Agreement
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements made therein not misleading.

ARTICLE V

COVENANTS OF THE COMPANY

 

44



--------------------------------------------------------------------------------

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Company will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply with all applicable laws, rules, regulations and orders, such compliance
to include, without limitation, compliance with ERISA, except to the extent that
any such non-compliance, in the aggregate, would not have a Material Adverse
Effect.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
property and (ii) all lawful claims that, if unpaid, might by law become a Lien
upon its property except to the extent that any such non-payment, in the
aggregate, would not have a Material Adverse Effect; provided, however, that
neither the Company nor any of its Subsidiaries shall be required to pay or
discharge any such tax, assessment, charge or claim that is being contested in
good faith and by proper proceedings and as to which any reserves required to be
maintained in accordance with GAAP are maintained, unless and until any Lien
resulting therefrom attaches to its property and becomes enforceable against its
other creditors.

(c) Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries and exercise its commercially reasonable efforts to cause all
lessees and other Persons occupying its properties to comply, with all
applicable Environmental Laws and Environmental Permits applicable to its
operations and properties except to the extent that the failure so to comply
would not reasonably be expected to result in a Material Adverse Effect; obtain
and renew all Environmental Permits necessary for its operations and properties
except to the extent that the failure to obtain or renew any of such
Environmental Permits would not reasonably be expected to result in a Material
Adverse Effect; and to the extent required by Environmental Laws conduct, and
cause each of its Subsidiaries to conduct, any investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
necessary to remove and clean up all Hazardous Materials from any of its
properties, in all material respects in accordance with the requirements of all
applicable Environmental Laws except to the extent that the failure so to comply
would not reasonably be expected to result in a Material Adverse Effect;
provided, however, that neither the Company nor any of its Subsidiaries shall be
required to undertake any such cleanup, removal, remedial or other action to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings and reserves appropriate in the reasonable judgment of the
Company and its accountants are being maintained with respect to such
circumstances.

(d) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Company or such Subsidiary operates; provided,
however, that the Company and its Subsidiaries may self-insure to the same
extent as other companies engaged in similar businesses and owning similar
properties in the same general areas in which the Company or such Subsidiary
operates.

(e) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its corporate existence,
material rights (charter and statutory) and material franchises; provided,
however, that the Company and its Subsidiaries may consummate any merger or
consolidation permitted under Section 5.02(b) and provided further that neither
the Company nor any of its Subsidiaries shall be required to preserve any right
or

 

45



--------------------------------------------------------------------------------

franchise if the Board of Directors of the Company or such Subsidiary shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Company or such Subsidiary, as the case may be, and that the
loss thereof is not materially disadvantageous to the Company and its
Subsidiaries, taken as a whole, or to the Lenders.

(f) Visitation Rights. At any reasonable time and from time to time, permit the
Agent or any of the Lenders or any agents or representatives thereof, to examine
and make copies of and abstracts from the records and books of account of, and
visit the properties of, the Company and any of its Subsidiaries, and to discuss
the affairs, finances and accounts of the Company and any of its Subsidiaries
with any of their officers or directors and with their independent certified
public accountants unless such accountants reasonably object to such
discussions.

(g) Preparation of Environmental Reports. If a Default caused by reason of
breach of Section 4.01(f) with respect to environmental matters (including,
without limitation, with respect to any Environmental Action), (h), (i) or
(j) or 5.01(c) shall have occurred and be continuing, at the reasonable request
of the Required Lenders through the Agent, provide to the Lenders within 90 days
after such request, at the expense of the Company, an environmental site
assessment report for the properties associated with such Default and described
in such request, prepared by an environmental consulting firm acceptable to the
Agent, indicating the presence or absence of Hazardous Materials in violation of
or requiring remediation under Environmental Laws and the estimated cost of any
compliance, removal or remedial action in connection with any such Hazardous
Materials on such properties.

(h) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Company and each
such Subsidiary in accordance with generally accepted accounting principles in
effect from time to time.

(i) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are necessary
in the conduct of its business in good working order and condition, ordinary
wear and tear excepted, provided that neither the Company nor any of its
Subsidiaries shall be required to preserve any properties if the Board of
Directors of the Company or such Subsidiary shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Company or such Subsidiary, as the case may be, and that the loss thereof is
not materially disadvantageous to the Company and its Subsidiaries, taken as a
whole, or to the Lenders.

(j) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, other than with respect to transactions between the Company and its
wholly owned Subsidiaries or between wholly owned Subsidiaries, all transactions
otherwise permitted under this Agreement with any of their Affiliates on terms
that are fair and reasonable and no less favorable to the Company or such
Subsidiary (considered as a whole, in conjunction with all other relationships
and arrangements with such Affiliates and consistent with prudent business
practices) than it would obtain in a comparable arm’s-length transaction with a
Person not an Affiliate.

(k) Reporting Requirements. Furnish to the Agent (for distribution by the Agent
to the Lenders):

 

46



--------------------------------------------------------------------------------

(i) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Company, the Consolidated
balance sheet of the Company and its Subsidiaries as of the end of such quarter
and Consolidated statements of income and cash flows of the Company and its
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such quarter, duly certified (subject to year-end
audit adjustments) by the chief financial officer of the Company as having been
prepared in accordance with generally accepted accounting principles and
certificates of the chief financial officer of the Company as to compliance with
the terms of this Agreement and setting forth in reasonable detail the
calculations necessary to demonstrate compliance with Section 5.03 and to
determine the Leverage Ratio, provided that in the event of any change in
generally accepted accounting principles used in the preparation of such
financial statements, the Company shall also provide, if necessary for the
determination of compliance with Section 5.03, a statement of reconciliation
conforming such financial statements to GAAP;

(ii) as soon as available and in any event within 90 days after the end of each
fiscal year of the Company, a copy of the annual audit report for such year for
the Company and its Subsidiaries, containing the Consolidated balance sheet of
the Company and its Subsidiaries as of the end of such fiscal year and
Consolidated statements of income and cash flows of the Company and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion
acceptable to the Required Lenders by KPMG LLP or other independent public
accountants acceptable to the Required Lenders, and certificates of the chief
financial officer of the Company as to compliance with the terms of this
Agreement and setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.03 and to determine the Leverage Ratio,
provided that in the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the Company
shall also provide, if necessary for the determination of compliance with
Section 5.03, a statement of reconciliation conforming such financial statements
to GAAP;

(iii) as soon as possible and in any event within five days after the occurrence
of each Default continuing on the date of such statement, a statement of the
chief financial officer of the Company setting forth details of such Default and
the action that the Company has taken and proposes to take with respect thereto;

(iv) promptly after the sending or filing thereof, to the extent not publicly
available through the electronic data gathering and retrieval facilities of the
Securities and Exchange Commission (in which case the Company shall promptly
notify the Agent of the availability of such information from such sources),
copies of all reports that the Company sends to its security holders generally,
and copies of all reports and registration statements that the Company or any
Subsidiary files with the Securities and Exchange Commission or any national
securities exchange (other than any reports on Form 11-K and any registration
statements filed on Form S-8 or their equivalents);

(v) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Company or any of its Subsidiaries of the type described in Section 4.01(f);

(vi) promptly after an officer of the Company knows or should know of the
occurrence thereof, notice of any condition or occurrence on any property of the
Company or any of its Subsidiaries that results in a material noncompliance by
or

 

47



--------------------------------------------------------------------------------

material liability with respect to the Company or any of its Subsidiaries with
any applicable Environmental Law or Environmental Permit which would reasonably
be expected to (A) form the basis of an Environmental Action against the Company
or any of its Subsidiaries or such property that would be reasonably expected to
have a Material Adverse Effect or (B) cause any such property to be subject to
any restrictions on ownership, occupancy, use or transferability under any
Environmental Law that would be reasonably expected to have a Material Adverse
Effect;

(vii) promptly and in any event within 15 days after the employee of the Company
responsible for ERISA matters or the employee of an ERISA Affiliate responsible
for ERISA matters knows or has reason to know that any ERISA Event has occurred,
a statement of the chief financial officer of the Company describing such ERISA
Event and the action, if any, that the Company or such ERISA Affiliate has taken
and proposes to take with respect thereto;

(viii) promptly and in any event within three Business Days after receipt
thereof by the Company or any of its ERISA Affiliates (other than one considered
an ERISA Affiliate only pursuant to subsection (m) or (o) of Section 414 of the
Internal Revenue Code), copies of each notice from the PBGC stating its
intention to terminate any Plan or to have a trustee appointed to administer any
such Plan;

(ix) promptly and in any event within 30 days after the filing thereof with the
Internal Revenue Service, copies of each Schedule SB (Actuarial Information) to
the annual report (Form 5500 Series) with respect to each Plan;

(x) promptly and in any event within 10 Business Days after receipt thereof by
the Company or any of its ERISA Affiliates (other than one considered an ERISA
Affiliate only pursuant to subsection (m) or (o) of Section 414 of the Internal
Revenue Code) from the sponsor of a Multiemployer Plan, copies of each notice
concerning (x) the imposition of Withdrawal Liability by any such Multiemployer
Plan, (y) the reorganization, insolvency or termination, within the meaning of
Title IV of ERISA, of any such Multiemployer Plan or a determination that such
Multiemployer Plan is in “endangered” or “critical” status within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA and (z) the
amount of liability incurred, or that may be incurred, by the Company or any of
its ERISA Affiliates in connection with any event described in clause (x) or
(y); and

(xi) such other information respecting the Company or any of its Subsidiaries as
any Lender through the Agent may from time to time reasonably request.

SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Company will not:

(a) Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien on or with respect to any of its properties,
whether now owned or hereafter acquired, or assign, or permit any of its
Subsidiaries to assign, any right to receive income, other than:

(i) Permitted Liens,

 

48



--------------------------------------------------------------------------------

(ii) purchase money Liens upon or in any real property or equipment acquired or
held by the Company or any of its Subsidiaries to secure the purchase price of
such property or equipment or to secure Debt incurred solely for the purpose of
financing the acquisition or improvement of such property or equipment, or Liens
existing on such property or equipment at the time of its acquisition (other
than any such Liens created in contemplation of such acquisition that were not
incurred to finance the acquisition of such property) or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount, provided,
however, that no such Lien shall extend to or cover any properties of any
character other than the real property or equipment being acquired or improved
(except to the extent that construction financing may result in an encumbrance
on the underlying fee or leasehold), and no such extension, renewal or
replacement shall extend to or cover any property not theretofore subject to the
Lien being extended, renewed or replaced, provided further that the aggregate
principal amount of the indebtedness secured by the Liens referred to in this
clause (ii) shall not exceed $200,000,000 at any time outstanding,

(iii) the Liens existing on the Effective Date and described on Schedule 5.02(a)
hereto,

(iv) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Company or any Subsidiary of the Company or
becomes a Subsidiary of the Company; provided that such Liens were not created
in contemplation of such merger, consolidation or acquisition and do not extend
to any assets other than those of the Person so merged into or consolidated with
the Company or such Subsidiary or acquired by the Company or such Subsidiary,

(v) other Liens (A) securing Debt in an aggregate principal amount not to exceed
at any time outstanding an amount equal to 15% of the Company’s Consolidated Net
Worth, or (B) that arise in connection with receivables securitization programs,
in an aggregate principal amount not to exceed $175,000,000 at any time
outstanding (for purposes of this clause (B), the “principal amount” of a
receivables securitization program shall mean the Invested Amount),

(vi) Liens in respect of goods consigned to the Company or any of its
Subsidiaries in the ordinary course of business, including, without limitation,
goods which are the subject of tolling agreements or manufacturing and servicing
agreements to which the Company or any of its Subsidiaries is a party; provided
that such Liens are limited to the goods so consigned and the goods which are
the subject of such agreements,

(vii) Liens securing Debt owed to the Company or to a wholly owned Subsidiary of
the Company;

(viii) Liens on Cash Collateral provided under the terms of this Agreement, and

(ix) the replacement, extension or renewal of any Lien permitted by clause (iii)
or (iv) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Debt secured thereby.

 

49



--------------------------------------------------------------------------------

(b) Mergers, Etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any Material Subsidiary to do so,
except that (i) the Company may merge or consolidate with any other Person so
long as the Company is the surviving corporation and (ii) any Material
Subsidiary may merge or consolidate with or into, or convey, transfer, lease or
otherwise dispose of assets to (x) any other Subsidiary of the Company, (y) the
Company or (z) any other Person, and in the case of this clause (z), so long as
either (A) such Material Subsidiary is the surviving Person or (B) at least 75%
of the consideration therefor received by the Company or any of its Subsidiaries
is in the form of cash or other consideration that is converted into cash within
180 days after receipt thereof, provided, in each case, that no Default shall
have occurred and be continuing at the time of such proposed transaction or
would result therefrom.

(c) Subsidiary Debt. Permit any of its Subsidiaries to create or suffer to
exist, any Debt other than:

(i) Debt owed to the Company or to a wholly owned Subsidiary of the Company,

(ii) Debt existing on the Effective Date and described on Schedule 5.02(c)
hereto (the “Existing Debt”), and any Debt extending the maturity of, or
refunding or refinancing, in whole or in part, the Existing Debt, provided that
the principal amount of such Existing Debt shall not be increased above the
principal amount thereof outstanding immediately prior to such extension,
refunding or refinancing, and the direct and contingent obligors therefor shall
not be changed, as a result of or in connection with such extension, refunding
or refinancing,

(iii) unsecured Debt and Invested Amounts aggregating not more than $250,000,000
at any one time outstanding incurred by a special purpose financing Subsidiary
of the Company,

(iv) other Debt (whether secured or unsecured) to the extent such Debt would be
permitted to be secured under Section 5.02(a)(v)(A),

(v) Debt incurred hereunder,

(vi) Debt (“Acquired Debt”) of any Person that becomes a Subsidiary of the
Company after the date hereof that is existing at the time such Person becomes a
Subsidiary of the Company (other than Debt incurred in contemplation of such
Person becoming a Subsidiary of the Company), and any Debt extending the
maturity of, or refunding or refinancing, in whole or in part, such Acquired
Debt, provided that the terms of any such extending, refunding or refinancing
Debt, and of any agreement entered into and of any instrument issued in
connection therewith, are otherwise not prohibited by this Agreement and
provided further that the principal amount of such Acquired Debt shall not be
increased above the principal amount thereof (plus any undrawn lending
commitments in respect thereof) outstanding immediately prior to such extension,
refunding or refinancing, and the direct and contingent obligors therefor shall
not be changed, as a result of or in connection with such extension, refunding
or refinancing, and

 

50



--------------------------------------------------------------------------------

(vii) endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business.

(d) Accounting Changes. Make or permit any change in the accounting policies or
reporting practices applicable to the Company and its Consolidated Subsidiaries,
except as required or permitted by generally accepted accounting principles.

(e) Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any material change in the fundamental nature of the business of the
Company and its Subsidiaries, taken as a whole, as carried on at the date
hereof.

SECTION 5.03. Financial Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Company will:

(a) Interest Coverage Ratio. Maintain a ratio of Consolidated EBITDA of the
Company and its Subsidiaries to Interest Expense for the four quarters most
recently ended, in each case, by the Company and its Subsidiaries of not less
than 3.50:1.00.

(b) Debt to EBITDA Ratio. Maintain a ratio of Total Consolidated Debt to
Consolidated EBITDA of the Company and its Subsidiaries for the four quarters
most recently ended of not greater than 3.50:1.00.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) The Company or any other Borrower shall fail to pay any principal of any
Advance when the same becomes due and payable; or the Company or any other
Borrower shall fail to pay any interest on any Advance or make any other payment
of fees or other amounts payable under this Agreement or any Note within three
Business Days after the same becomes due and payable; or

(b) Any representation or warranty made by any Borrower in any Loan Document or
by any Borrower (or any of its officers) in connection with any Loan Document
shall prove to have been incorrect in any material respect when made; or

(c) (i) The Company shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(e), (f), (j) or (k), 5.02 or 5.03, or
(ii) any Borrower shall fail to perform or observe any other term, covenant or
agreement contained in any Loan Document on its part to be performed or observed
if such failure shall remain unremedied for 30 days after written notice thereof
shall have been given to the Company by the Agent or any Lender; or

(d) The Company or any of its Subsidiaries shall fail to pay any principal of or
premium or interest on any Debt that is outstanding in a principal amount of at
least $50,000,000 (or the equivalent thereof in any other currency) or any Hedge
Agreement the Agreement Value of which is at least $50,000,000 (or the
equivalent thereof in any other currency) in the aggregate (but excluding Debt
outstanding hereunder) of the Company or such Subsidiary (as the case may be),
when the same becomes due and payable (whether by scheduled maturity, required

 

51



--------------------------------------------------------------------------------

prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt or Hedge Agreement; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt or Hedge Agreement and shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
event or condition is to accelerate, or to permit the acceleration of, the
maturity of such Debt or Hedge Agreement; or any such Debt shall be declared to
be due and payable, or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or an offer to prepay, redeem, purchase or defease such Debt shall be required
to be made, in each case prior to the stated maturity thereof; or

(e) The Company or any of its Significant Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Company or
any of its Significant Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 30 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Company or any of its Significant Subsidiaries shall take any corporate
action to authorize any of the actions set forth above in this subsection (e);
or

(f) Judgments or orders for the payment of money in excess of $50,000,000 (or
the equivalent thereof in any other currency) in the aggregate shall be rendered
against the Company or any of its Significant Subsidiaries and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 60 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

(g) Any non-monetary judgment or order shall be rendered against the Company or
any of its Subsidiaries that would be reasonably expected to have a Material
Adverse Effect, and there shall be any period of 60 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

(h) (i) Any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934), directly or
indirectly, of Voting Stock of the Company (or other securities convertible into
such Voting Stock) representing 40% or more of the combined voting power of all
Voting Stock of the Company; (ii) during any period of up to 24 consecutive
months, commencing after the date of this Agreement, individuals who at the
beginning of such 24-month period were directors of the Company shall cease for
any reason to constitute a majority of the board of directors of the Company
(except to the extent that individuals who at the beginning of such 24-month
period were replaced by individuals (x) elected by a majority of the remaining
members of the board of directors of the Company or (y) nominated for election
by a majority of the remaining members of the board of directors of the Company
and thereafter elected as directors by the shareholders of the Company); or
(iii) any

 

52



--------------------------------------------------------------------------------

Person or two or more Persons acting in concert (other than directors or
officers of the Company and its Subsidiaries) shall have acquired by contract or
otherwise, a controlling influence over the management or policies of the
Company; or

(i) Any ERISA Event shall have occurred in an amount exceeding $50,000,000; or

(j) The Company or any of its ERISA Affiliates shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan for which the Company would reasonably be expected to
become liable in an amount that, when aggregated with all other amounts required
to be paid to Multiemployer Plans by the Company and its ERISA Affiliates as
Withdrawal Liability (determined as of the date of such notification), exceeds
$50,000,000 or requires payments exceeding $5,000,000 per annum; or

(k) The Company or any of its ERISA Affiliates shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization, insolvent or is being terminated, within the meaning of Title IV
of ERISA or has been determined to be in “endangered” or “critical” status
within the meaning of Section 432 of the Internal Revenue Code or Section 305 of
ERISA, the Company is reasonably expected to become liable in connection with
such reorganization, insolvency, termination or determination and as a result of
such reorganization or termination the aggregate annual contributions of the
Company and its ERISA Affiliates to all Multiemployer Plans that are then in
reorganization, insolvent being terminated or in endangered or critical status
have been or will be increased over the amounts contributed to such
Multiemployer Plans for the plan years of such Multiemployer Plans immediately
preceding the plan year in which such reorganization or termination occurs by an
amount exceeding $10,000,000; or

(l) so long as any Subsidiary of the Company is a Designated Subsidiary, any
provision of Article VII shall for any reason cease to be valid and binding on
or enforceable against the Company, or the Company shall so state in writing;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Company and the other
Borrowers, declare the obligation of each Lender to make Advances (other than
Advances by an Issuing Bank or a Lender pursuant to Section 2.03(c)) and of the
Issuing Banks to issue Letters of Credit to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Company and the other
Borrowers, declare the Advances, all interest thereon and all other amounts
payable under this Agreement and the other Loan Documents to be forthwith due
and payable, whereupon the Advances, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by each Borrower; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to any Borrower under the Federal
Bankruptcy Code, (A) the obligation of each Lender to make Advances (other than
Advances by an Issuing Bank or a Lender pursuant to Section 2.03(c)) and of the
Issuing Banks to issue Letters of Credit shall automatically be terminated and
(B) the Advances, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by each Borrower.

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Required Lenders, irrespective of
whether it is taking any of the actions described in Section 6.01 or otherwise,
make demand upon the Borrowers to, and forthwith upon such demand the Borrowers
will,

 

53



--------------------------------------------------------------------------------

(a) pay to the Agent on behalf of the Lenders in same day funds at the Agent’s
office designated in such demand, for deposit in the L/C Cash Collateral
Account, an amount equal to the aggregate Available Amount of all Letters of
Credit then outstanding (but only to the extent such Available Amount has not
already been Cash Collateralized) or (b) make such other arrangements in respect
of the outstanding Letters of Credit as shall be acceptable to the Required
Lenders and not more disadvantageous to the Borrowers than clause (a); provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to any Borrower under the Federal Bankruptcy Code, an amount equal
to the aggregate Available Amount of all outstanding Letters of Credit shall be
immediately due and payable to the Agent for the account of the Lenders without
notice to or demand upon the Borrowers, which are expressly waived by each
Borrower, to be held in the L/C Cash Collateral Account. If at any time the
Agent determines that any funds held in the L/C Cash Collateral Account are
subject to any right or claim of any Person other than the Agent and the Lenders
or that the total amount of such funds is less than the aggregate Available
Amount of all Letters of Credit, the Borrowers will, forthwith upon demand by
the Agent, pay to the Agent, as additional funds to be deposited and held in the
L/C Cash Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
L/C Cash Collateral Account that the Agent determines to be free and clear of
any such right and claim. Upon the drawing of any Letter of Credit, to the
extent funds are on deposit in the L/C Cash Collateral Account, such funds shall
be applied to reimburse the Issuing Banks to the extent permitted by applicable
law. After all such Letters of Credit shall have expired or been fully drawn
upon and all other obligations of the Borrowers hereunder and under the Notes
shall have been paid in full, the balance, if any, in such L/C Cash Collateral
Account shall be returned to the Borrowers.

ARTICLE VII

GUARANTY

SECTION 7.01. Guaranty. The Company hereby absolutely, unconditionally and
irrevocably guarantees, as a guarantee of payment and not of collection, the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all obligations
of each other Borrower now or hereafter existing under or in respect of this
Agreement and the Notes (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such obligations being the “Guaranteed
Obligations”), and agrees to pay any and all out-of-pocket expenses (including,
without limitation, reasonable fees and expenses of outside counsel) incurred by
the Agent or any other Lender in enforcing any rights under this Article VII.
Without limiting the generality of the foregoing, the Company’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by any such Borrower to the Agent or any Lender under or in
respect of this Agreement or the Notes but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such Borrower.

SECTION 7.02. Guaranty Absolute. The Company guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the Notes, regardless of any law, regulation, decree or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of any Lender with respect thereto. The obligations of the Company under
or in respect of this Article VII are independent of the Guaranteed Obligations
or any other obligations of any other Borrower under or in respect of this
Agreement and the Notes, and a separate action or actions may be brought and
prosecuted against the Company to enforce this Article VII, irrespective of
whether any action is brought against any Borrower or whether any Borrower is
joined in any such action or actions. The liability of the Company under this
Article VII shall be irrevocable, absolute and unconditional

 

54



--------------------------------------------------------------------------------

irrespective of, and the Company hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to, any or all of the
following:

(a) any lack of validity or enforceability of this Agreement (other than this
Article VII), the Notes or any agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of any
Borrower under or in respect of this Agreement or the Notes, or any other
amendment or waiver of or any consent to departure from this Agreement or the
Notes, including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Borrower or any of its
Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

(d) any manner of application of collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Guaranteed Obligations or any other obligations
of any Borrower under this Agreement or the Notes or any other assets of any
Borrower or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Borrower or any of its Subsidiaries;

(f) any failure of any Lender or the Agent to disclose to the Company any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any Borrower now or
hereafter known to such Lender or the Agent (the Company waiving any duty on the
part of the Lenders and the Agent to disclose such information); or

(g) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any Lender
or the Agent that might otherwise constitute a defense available to, or a
discharge of, any Borrower or any other guarantor or surety.

This Article VII shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by any Lender or the Agent or any other
Person upon the insolvency, bankruptcy or reorganization of any Borrower or
otherwise, all as though such payment had not been made.

SECTION 7.03. Waivers and Acknowledgments. (a) The Company hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Article VII and any requirement that
any Lender or the Agent protect, secure, perfect or insure any Lien or any
property subject thereto or exhaust any right or take any action against any
Borrower or any other Person or any collateral.

(b) The Company hereby unconditionally and irrevocably waives any right to
revoke this Article VII and acknowledges that the guaranty under this Article
VII is continuing in nature and applies to all Guaranteed Obligations, whether
existing now or in the future.

 

55



--------------------------------------------------------------------------------

(c) The Company hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Lender or the Agent that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of the Company or other rights of the
Company to proceed against any Borrower, any other guarantor or any other Person
or any collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the obligations of the Company hereunder.

(d) The Company hereby unconditionally and irrevocably waives any duty on the
part of any Lender or the Agent to disclose to the Company any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any Borrower or any of its Subsidiaries
now or hereafter known by such Lender or the Agent.

(e) The Company acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the Notes and that the waivers set forth in Section 7.02 and this
Section 7.03 are knowingly made in contemplation of such benefits.

SECTION 7.04. Subrogation. The Company hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against any Borrower or any other insider guarantor that arise from the
existence, payment, performance or enforcement of the Company’s obligations
under or in respect of this Article VII, including, without limitation, any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of any
Lender or the Agent against any Borrower or any other insider guarantor or any
collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from any Borrower or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Article VII shall have been paid in full in cash, all Letters of Credit shall
have expired or been terminated and the Commitments shall have expired or been
terminated. If any amount shall be paid to the Company in violation of the
immediately preceding sentence at any time prior to the latest of (a) the
payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Article VII, (b) the latest date of expiration or termination
of all Letters of Credit and (c) the final Termination Date, such amount shall
be received and held in trust for the benefit of the Lenders and the Agent,
shall be segregated from other property and funds of the Company and shall
forthwith be paid or delivered to the Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Article VII,
whether matured or unmatured, in accordance with the terms of this Agreement, or
to be held as collateral for any Guaranteed Obligations or other amounts payable
under this Article VII thereafter arising. If (i) the Company shall make payment
to any Lender or the Agent of all or any part of the Guaranteed Obligations,
(ii) all of the Guaranteed Obligations and all other amounts payable under this
Article VII shall have been paid in full in cash, (iii) all Letters of Credit
shall have expired to been terminated and (iv) the final Termination Date shall
have occurred, the Lenders and the Agent will, at the Company’s request and
expense, execute and deliver to the Company appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to the Company of an interest in the Guaranteed
Obligations resulting from such payment made by the Company pursuant to this
Article VII.

SECTION 7.05. Continuing Guaranty; Assignments. The guaranty under this Article
VII is a continuing guaranty and shall (a) remain in full force and effect until
the latest of (i) the indefeasible payment in full in cash of the Guaranteed
Obligations and all other amounts payable under

 

56



--------------------------------------------------------------------------------

this Article VII, (ii) the latest date of expiration or termination of all
Letters of Credit and (iii) the final Termination Date, (b) be binding upon the
Company, its successors and assigns and (c) inure to the benefit of and be
enforceable by the Lenders and the Agent and their successors, transferees and
assigns. Without limiting the generality of clause (c) of the immediately
preceding sentence, any Lender may assign or otherwise transfer all or any
portion of its rights and obligations under this Agreement (including, without
limitation, all or any portion of its Commitments, the Advances owing to it and
the Note or Notes held by it) to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to such
Lender herein or otherwise, in each case as and to the extent provided in
Section 9.07. The Company shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lenders.

ARTICLE VIII

THE AGENT

SECTION 8.01. Appointment and Authority. Each of the Lenders and the Issuing
Banks hereby irrevocably appoints Citibank to act on its behalf as the Agent
hereunder and under the other Loan Documents and authorizes the Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Agent and the Lenders and the Issuing Banks, and the
Borrowers shall not have rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

SECTION 8.02. Rights as a Lender The Person serving as the Agent hereunder shall
have the same rights and powers and duties under the Loan Documents in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for, and generally
engage in any kind of business with, the Company or any Subsidiary or other
Affiliate thereof as if such Person were not the Agent hereunder and without any
duty to account therefor to the Lenders.

SECTION 8.03. Exculpatory Provisions. (a) The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent

 

57



--------------------------------------------------------------------------------

to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

(b) The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 9.01 and Article VI), or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Agent in writing by the Company or a Lender.

(c) The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article III or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Agent.

SECTION 8.04. Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance,
or the issuance, extension, renewal or increase of a Letter of Credit, that by
its terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank,
the Agent may presume that such condition is satisfactory to such Lender or
Issuing Bank unless the Agent shall have received notice to the contrary from
such Lender or Issuing Bank prior to the making of such Advance or the issuance
of such Letter of Credit. The Agent may consult with legal counsel (who may be
counsel for the Company), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

SECTION 8.05. Indemnification. (a) Each Lender severally agrees to indemnify the
Agent (to the extent not reimbursed by the Company) from and against such
Lender’s Ratable Share of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Agent in any way relating to or arising out of the Loan Documents or
any action taken or omitted by the Agent under the Loan Documents (collectively,
the “Indemnified Costs”), provided that no Lender shall be liable for any
portion of the Indemnified Costs resulting from the Agent’s gross negligence or
willful misconduct. Without limitation of the foregoing, each Lender agrees to
reimburse the Agent

 

58



--------------------------------------------------------------------------------

promptly upon demand for its ratable share of any out-of-pocket expenses
(including reasonable counsel fees) incurred by the Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, the Loan
Documents that are payable by the Company hereunder, to the extent that the
Agent is not reimbursed for such expenses by the Company. In the case of any
investigation, litigation or proceeding giving rise to any Indemnified Costs,
this Section 8.05 applies whether any such investigation, litigation or
proceeding is brought by the Agent, any Lender or a third party.

(b) Each Lender severally agrees to indemnify the Issuing Banks (to the extent
not promptly reimbursed by the Company) from and against such Lender’s Ratable
Share of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against any
such Issuing Bank in any way relating to or arising out of the Loan Documents or
any action taken or omitted by such Issuing Bank hereunder or in connection
herewith; provided, however, that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from such Issuing Bank’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse any such Issuing Bank promptly upon demand for its
Ratable Share of any costs and expenses (including, without limitation, fees and
expenses of counsel) payable by the Company under Section 9.04, to the extent
that such Issuing Bank is not promptly reimbursed for such costs and expenses by
the Company.

(c) The failure of any Lender to reimburse the Agent or any Issuing Bank
promptly upon demand for its Ratable Share of any amount required to be paid by
the Lenders to the Agent as provided herein shall not relieve any other Lender
of its obligation hereunder to reimburse the Agent or any Issuing Bank for its
Ratable Share of such amount, but no Lender shall be responsible for the failure
of any other Lender to reimburse the Agent or any Issuing Bank for such other
Lender’s Ratable Share of such amount. Without prejudice to the survival of any
other agreement of any Lender hereunder, the agreement and obligations of each
Lender contained in this Section 8.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the Notes.
Each of the Agent and each Issuing Bank agrees to return to the Lenders their
respective Ratable Shares of any amounts paid under this Section 8.05 that are
subsequently reimbursed by the Company.

SECTION 8.06. Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Facilities
as well as activities as Agent. The Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Agent acted with gross negligence or willful misconduct in the selection of such
sub-agents.

SECTION 8.07. Resignation of Agent. (a) The Agent may at any time give notice of
its resignation to the Lenders, the Issuing Banks and the Company. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 45 days
after the retiring Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective

 

59



--------------------------------------------------------------------------------

Date”), then the retiring Agent may (but shall not be obligated to), on behalf
of the Lenders and the Issuing Banks, appoint a successor Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) If the Person serving as Agent is a Defaulting Lender pursuant to clause
(d) of the definition thereof, the Required Lenders may, to the extent permitted
by applicable law, by notice in writing to the Company and such Person remove
such Person as Agent and, in consultation with the Company, appoint a successor.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days (or such earlier day as
shall be agreed by the Required Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Agent on behalf of the
Lenders or the Issuing Banks under any of the Loan Documents, the retiring or
removed Agent shall continue to hold such collateral security until such time as
a successor Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender and Issuing Bank directly, until such time, if any, as
the Required Lenders appoint a successor Agent as provided for above. Upon the
acceptance of a successor’s appointment as Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Agent, and the retiring or removed Agent shall
be discharged from all of its duties and obligations hereunder or under the
other Loan Documents. The fees payable by the Company to a successor Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the Company and such successor. After the retiring or removed Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Agent was acting as Agent.

(d) Any resignation pursuant to this Section by a Person acting as Agent shall,
unless such Person shall notify the Company and the Lenders otherwise, also act
to relieve such Person and its Affiliates of any obligation to advance or issue
new, or extend existing, Swing Line Advances or Letters of Credit where such
advance, issuance or extension is to occur on or after the effective date of
such resignation. Upon the acceptance of a successor’s appointment as Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank and Swing
Line Bank, (ii) the retiring Issuing Bank and Swing Line Bank shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, (iii) the successor Swing Line Bank shall enter
into an Assignment and Acceptance and acquire from the retiring Swing Line Bank
each outstanding Swing Line Advance of such retiring Swing Line Bank for a
purchase price equal to par plus accrued interest and (iv) the successor Issuing
Bank shall issue letters of credit in substitution for the Letters of Credit, if
any, outstanding at the time of such succession or make other arrangement
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit.

SECTION 8.08. Non-Reliance on Agent and Other Lenders. Each Lender and Issuing
Bank acknowledges that it has, independently and without reliance upon the Agent
or any other Lender or any of their Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and Issuing Bank also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or

 

60



--------------------------------------------------------------------------------

any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

SECTION 8.08. Other Agents. Each Lender hereby acknowledges that no syndication
agent and no documentation agent nor any other Lender designated as any “Agent”
(other than the Agent) on the signature pages or the cover hereof has any
liability hereunder other than in its capacity as a Lender.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of any
Loan Document, nor consent to any departure by any Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Required Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders, do any of the following: (a) waive any of the
conditions specified in Section 3.01, (b) except as provided in Section 2.18 or
2.19, increase or extend the Commitments of the Lenders, (c) reduce the
principal of, or interest on, the Advances or any fees or other amounts payable
hereunder, (d) except as provided in Section 2.19, postpone any date fixed for
any payment of principal of, or interest on, the Advances or any fees or other
amounts payable hereunder, (e) change the percentage of the Commitments or of
the aggregate unpaid principal amount of the Advances, or the number of Lenders,
that shall be required for the Lenders or any of them to take any action
hereunder, (f) reduce or limit the obligations of the Company under Section 7.01
or release or otherwise limit the Company’s liability with respect to its
obligations under Article VII, or (g) amend this Section 9.01; and provided
further that (x) no amendment, waiver or consent shall, unless in writing and
signed by the Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Agent under this Agreement or any
Note, (y) no amendment, waiver or consent shall, unless in writing and signed by
each Swing Line Bank, in addition to the Lenders required above to take such
action, affect the rights or obligations of the Swing Line Banks under this
Agreement, and (z) no amendment, waiver or consent shall, unless in writing and
signed by the Issuing Banks in addition to the Lenders required above to take
such action, adversely affect the rights or obligations of the Issuing Banks in
their capacities as such under this Agreement.

SECTION 9.02. Notices, Etc. (a) Notices Generally. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows:

(i) if to the Company or any other Borrower, to it at Five Garret Mountain
Plaza, Woodland Park, NJ 07424, Attention of Treasurer (Facsimile No. 973
357-3068; Telephone No. 973 357-3145);

(ii) if to the Agent, to Citibank, N.A. at 1615 Brett Road, Building #3, New
Castle, Delaware 19720, Attention of Bank Loan Syndications; (Facsimile No.
(212) 994-0961; Telephone No. (302) 894-6160);

 

61



--------------------------------------------------------------------------------

(iii) if to Citibank, N.A. in its capacity as an Issuing Bank, to it at 1615
Brett Road, Building #3, New Castle, Delaware 19720, Attention of Bank Loan
Syndications; (Facsimile No. (212) 994-0961; Telephone No. (302) 894-6160); and
if to any other Issuing Bank, to it at the address provided in writing to the
Administrative Agent and the Company at the time of its appointment as an
Issuing Bank hereunder;

(iv) if to a Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender or Issuing Bank pursuant to Article II if such Lender or
Issuing Bank, as applicable, has notified the Agent that it is incapable of
receiving notices under such Article by electronic communication. The Agent or
the Company may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Platform.

(i) Each Borrower agrees that the Agent may, but shall not be obligated to, make
the Communications (as defined below) available to the Issuing Banks and the
other Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak
or a substantially similar electronic transmission system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of

 

62



--------------------------------------------------------------------------------

merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Borrower’s or the
Agent’s transmission of communications through the Platform, except to the
extent resulting from the gross negligence or willful misconduct of an Agent
Party. “Communications” means, collectively, any notice, demand, communication,
information, document or other material that any Borrower provides to the Agent
pursuant to any Loan Document or the transactions contemplated therein which is
distributed to the Agent any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section, including through the Platform.

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 9.04. Costs and Expenses. (a) The Company agrees to pay on demand all
costs and expenses of the Agent in connection with the preparation, execution,
delivery, administration, modification and amendment of this Agreement, the
other Loan Documents and the other documents to be delivered hereunder,
including, without limitation, (A) all reasonable due diligence, syndication
(including printing, distribution and bank meetings), transportation, computer,
duplication, appraisal, consultant, and audit expenses and (B) the reasonable
fees and expenses of counsel for the Agent with respect thereto and with respect
to advising the Agent as to its rights and responsibilities under the Loan
Documents. The Company further agrees to pay on demand all costs and expenses of
the Agent and the Lenders, if any (including, without limitation, reasonable
counsel fees and expenses), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement, the other Loan
Documents and the other documents to be delivered hereunder, including, without
limitation, reasonable fees and expenses of counsel for the Agent and each
Lender in connection with the enforcement of rights under this Section 9.04(a).

(b) The Company agrees to indemnify and hold harmless the Agent and each Lender
and each of their Affiliates and their officers, directors, employees, agents
and advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, penalties, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) the Notes, this Agreement, any other Loan Document,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances or (ii) the actual or alleged presence of Hazardous
Materials on any property of the Company or any of its Subsidiaries or any
Environmental Action relating in any way to the Company or any of its
Subsidiaries (but excluding any such claim, damage, loss, liability or expense
(A) to the extent resulting from such Indemnified Party’s gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment or (B) arising from a successful claim by the Company
against such Indemnified Party). In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Company, its directors,

 

63



--------------------------------------------------------------------------------

equity holders or creditors or an Indemnified Party or any other Person, whether
or not any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The Company also agrees not to
assert any claim for special, indirect, consequential or punitive damages
against the Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys and agents, on any theory
of liability, arising out of or otherwise relating to the Notes, this Agreement,
the other Loan Documents, any of the transactions contemplated herein or the
actual or proposed use of the proceeds of the Advances.

(c) If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance is made by any Borrower to or for the account of a Lender (i) other than
on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.08, 2.10 or 2.12, acceleration of
the maturity of the Notes pursuant to Section 6.01 or for any other reason, or
by an Eligible Assignee to a Lender other than on the last day of the Interest
Period for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 9.07 as a result of a demand by the Company
pursuant to Section 2.21 or (ii) as a result of a payment or Conversion pursuant
to Section 2.08, 2.10 or 2.12, such Borrower shall, upon demand by such Lender
(with a copy of such demand to the Agent), pay to the Agent for the account of
such Lender any amounts required to compensate such Lender for any additional
losses, costs or expenses that it may reasonably incur as a result of such
payment or Conversion, including, without limitation, any loss (including loss
of anticipated profits), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance. If the amount of the Alternative Currency purchased by
any Lender in the case of a Conversion or exchange of Advances in the case of
Section 2.08 or 2.12 exceeds the sum required to satisfy such Lender’s liability
in respect of such Advances, such Lender agrees to remit to the Company such
excess.

(d) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in
Sections 2.11, 2.14 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

SECTION 9.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Advances due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of the Company or any Borrower
against any and all of the obligations of the Company or any Borrower now or
hereafter existing under this Agreement and the Note held by such Lender,
whether or not such Lender shall have made any demand under this Agreement or
such Note and although such obligations may be contingent or unmatured. Each
Lender agrees promptly to notify the appropriate Borrower after any such set-off
and application, provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender and
its Affiliates may have.

SECTION 9.06. Binding Effect. Subject to the satisfaction of the conditions
precedent set forth in Section 3.01, this amendment and restatement of the
Existing Credit Agreement shall become effective when it shall have been
executed by the Company and the Agent and when the Agent shall have been
notified by each Initial Lender that such Initial Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Company, the
Agent and each Lender and their respective successors and assigns, except that
neither the Company nor any other Borrower shall have the right to assign its

 

64



--------------------------------------------------------------------------------

rights hereunder or any interest herein without the prior written consent of all
Lenders (and any other attempted assignment or transfer by any party hereto
shall be null and void).

SECTION 9.07. Assignments and Participations. (a) Successors and Assigns
Generally. No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances at the time owing
to it); provided that (in each case with respect to any Facility) any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Advances at the time owing to it (in each case
with respect to any Facility) or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000 unless each of the Agent and, so long as
no Event of Default has occurred and is continuing, the Company otherwise
consents (each such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Company
shall be deemed

 

65



--------------------------------------------------------------------------------

to have consented to any such assignment unless it shall object thereto by
written notice ot the Agent within ten Business Days after having received
notice thereof;

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of the Revolving Facility
if such assignment is to a Person that is not a Lender with a Commitment in
respect of such Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender; and

(C) the consent of each Issuing Bank and Swing Line Bank (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the Agent
an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Company or any of the Company’s Affiliates or Subsidiaries or (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent, each Issuing Bank, each Swing Line Bank and
each other Lender hereunder (and interest accrued thereon), and (y) acquire (and
fund as appropriate) its full pro rata share of all Advances and participations
in Letters of Credit and Swing Line Advances in accordance with its Ratable
Share. Notwithstanding the foregoing, in the event that any assignment of rights
and obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering

 

66



--------------------------------------------------------------------------------

all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.12 and 8.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

(c) Register. The Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Advances owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Company, the Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by the Company and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Company or any of the Company’s
Affiliates) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Advances owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrowers, the Agent, the Issuing Banks and
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 8.05 with respect to any payments made by such Lender to its
Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso of
Section 9.01 that affects such Participant. Without the consent of the Company,
a Participant shall not be entitled to the benefits of Section 2.11. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 8.05 as though it were a Lender; provided that such Participant
agrees to be subject to Section 2.15 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.11 or 2.14 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.14 unless the Company consents to the participation and
such Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.14(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any

 

67



--------------------------------------------------------------------------------

pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

(g) Letter of Credit Commitments. Each Issuing Bank may assign to an Eligible
Assignee its rights and obligations or any portion of the undrawn Letter of
Credit Commitment at any time; provided, however, that (i) the amount of the
Letter of Credit Commitment of the assigning Issuing Bank being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Assumption with respect to such assignment) shall in no event be less than
$1,000,000 or an integral multiple of $1,000,000 in excess thereof, and (ii) the
parties to each such assignment shall execute and deliver to the Agent, for its
acceptance and recording in the Register, an Assignment and Assumption, together
with a processing and recordation fee of $3,500.

SECTION 9.08. Confidentiality. Each of the Agent, the Lenders and the Issuing
Banks agree to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) after
notice to the Company, if permitted and practicable, to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners); (c) after notice to the
Company, if permitted and practicable, to the extent required by applicable laws
or regulations or by any subpoena or similar legal process; (d) to any other
party hereto; (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder; (f) subject to an agreement containing provisions substantially the
same as, or more restrictive than, those of this Section, to (i) any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement, or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to a Borrower and its
obligations, this Agreement or payments hereunder; (g) on a confidential basis
to (i) any rating agency in connection with rating the Company or its
Subsidiaries or the Facilities or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Facilities; (h) with the consent of the Company; or (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section, or (y) becomes available to the Agent, any Lender, any
Issuing Bank or any of their respective Affiliates on a nonconfidential basis
from a source other than a Borrower.

For purposes of this Section, “Information” means all information received from
the Company or any of its Subsidiaries relating to the Company or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Agent, any Lender or any Issuing Bank on a
nonconfidential basis prior to disclosure by the Company or any of its
Subsidiaries; provided that, in the case of information received from the
Company or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential.

SECTION 9.09. Designated Subsidiaries. (a) Designation. The Company may at any
time, and from time to time, upon not less than five Business Days’ notice in
the case of any Subsidiary so designated after the Effective Date, notify the
Agent that the Company intends to designate a Subsidiary as a “Designated
Subsidiary” for purposes of this Agreement. On or after the date that is five
Business Days after such notice, upon delivery to the Agent and each Lender of a
Designation Letter duly executed by the Company and the respective Subsidiary
and substantially in the form of Exhibit E hereto, such Subsidiary shall
thereupon become a “Designated Subsidiary” for all purposes of this Agreement,

 

68



--------------------------------------------------------------------------------

and, upon fulfillment of the applicable conditions set forth in Section 3.02 and
after such Designation Letter is accepted by the Agent, such Subsidiary shall
thereupon become a Designated Subsidiary for all purposes of this Agreement and,
as such, shall have all of the rights and obligations of a Borrower hereunder.
The Agent shall promptly notify each Lender of the Company’s notice of such
pending designation by the Company and the identity of the respective
Subsidiary. Following the giving of any notice pursuant to this Section 9.12(a),
if the designation of such Designated Subsidiary obligates the Agent or any
Lender to comply with “know your customer” or similar identification procedures
in circumstances where the necessary information is not already available to it,
the Company shall, promptly upon the request of the Agent or any Lender, supply
such documentation and other evidence as is reasonably requested by the Agent or
any Lender in order for the Agent or such Lender to carry out and be satisfied
it has complied with the results of all necessary “know your customer” or other
similar checks under all applicable laws and regulations.

If the Company shall designate as a Designated Subsidiary hereunder any
Subsidiary not organized under the laws of the United States or any State
thereof, any Lender may, with notice to the Agent and the Company, fulfill its
Commitment by causing an Affiliate of such Lender to act as the Lender in
respect of such Designated Subsidiary.

As soon as practicable after receiving notice from the Company or the Agent of
the Company’s intent to designate a Subsidiary as a Designated Borrower, and in
any event no later than five Business Days after the delivery of such notice,
for a Designated Subsidiary that is organized under the laws of a jurisdiction
other than of the United States or a political subdivision thereof, any Lender
that may not legally lend to, establish credit for the account of and/or do any
business whatsoever with such Designated Subsidiary directly or through an
Affiliate of such Lender as provided in the immediately preceding paragraph (a
“Protesting Lender”) shall so notify the Company and the Agent in writing. With
respect to each Protesting Lender, the Company shall, effective on or before the
date that such Designated Subsidiary shall have the right to borrow hereunder,
either (A) notify the Agent and such Protesting Lender that the Commitments of
such Protesting Lender shall be terminated; provided that such Protesting Lender
shall have received payment of an amount equal to the outstanding principal of
its Advances and/or Letter of Credit reimbursement obligations, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company or the relevant Designated Subsidiary (in the case of all
other amounts), or (B) cancel its request to designate such Subsidiary as a
“Designated Subsidiary” hereunder.

(b) Termination. Upon the request of the Company and the payment and performance
in full of all of the indebtedness, liabilities and obligations under this
Agreement of any Designated Subsidiary, then, so long as at the time no Notice
of Revolving Credit Borrowing, Notice of Issuance or Notice Swing Line Borrowing
is outstanding, such Subsidiary’s status as a “Designated Subsidiary” shall
terminate upon notice to such effect from the Agent to the Lenders (which notice
the Agent shall give promptly. And only upon its receipt of a request therefor
from the Company). Thereafter, the Lenders shall be under no further obligation
to make any Advances hereunder to such Designated Subsidiary.

SECTION 9.10. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

SECTION 9.11. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the

 

69



--------------------------------------------------------------------------------

same agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or facsimile shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 9.12. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at Citibank’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.

(b) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in any Alternative Currency into Dollars, the
parties agree to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Agent could purchase such Alternative Currency with Dollars at
Citibank’s principal office in London at 11:00 A.M. (London time) on the
Business Day preceding that on which final judgment is given.

(c) The obligation of the Company and each other Borrower in respect of any sum
due from it in any currency (the “Primary Currency”) to any Lender or the Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Agent (as the case may be), of any sum adjudged to be so due in
such other currency, such Lender or the Agent (as the case may be) may in
accordance with normal banking procedures purchase the applicable Primary
Currency with such other currency; if the amount of the applicable Primary
Currency so purchased is less than such sum due to such Lender or the Agent (as
the case may be) in the applicable Primary Currency, the Company and each other
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify such Lender or the Agent (as the case may be) against such loss,
and if the amount of the applicable Primary Currency so purchased exceeds such
sum due to any Lender or the Agent (as the case may be) in the applicable
Primary Currency, such Lender or the Agent (as the case may be) agrees to remit
to the Company or such other Borrower such excess.

SECTION 9.13. Jurisdiction, Etc. (a) Each of the parties hereto irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Agent, any Lender or any Related
Party of the foregoing in any way relating to this Agreement or any Note or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each Designated Subsidiary hereby agrees that service of
process in any such action or proceeding brought in the any such New York State
court or in such federal court may be made upon the Company at its address set
forth in Section 9.02 and each such Borrower hereby irrevocably appoints the
Company its authorized agent to accept such service of process, and agrees that
the failure of the Company to give any notice of any such service shall not
impair or affect the validity of such service or of any judgment rendered in any
action or proceeding based thereon. The parties hereto hereby further
irrevocably consent to the service of process in any action or proceeding in
such courts by the mailing thereof by any parties hereto by registered or
certified mail, postage prepaid, to the Company at its address specified
pursuant to Section 9.02. Each of the

 

70



--------------------------------------------------------------------------------

parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

SECTION 9.14. No Liability of the Issuing Banks. The Borrowers assume all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither an Issuing Bank
nor any of its officers or directors shall be liable or responsible for: (a) the
use that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith; (b) the validity, sufficiency
or genuineness of documents, or of any endorsement thereon, even if such
documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the applicable Borrower
shall have a claim against such Issuing Bank, and such Issuing Bank shall be
liable to such Borrower, to the extent of any direct, but not consequential,
damages suffered by such Borrower that such Borrower proves were caused by such
Issuing Bank’s willful misconduct or gross negligence. In furtherance and not in
limitation of the foregoing, such Issuing Bank may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary; provided that nothing
herein shall be deemed to excuse such Issuing Bank if it acts with gross
negligence or willful misconduct in accepting such documents.

SECTION 9.15. Patriot Act. Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each borrower, guarantor or
grantor hereunder, which information includes the name and address of each
borrower, guarantor or grantor hereunder and other information that will allow
such Lender to identify such borrower, guarantor or grantor hereunder in
accordance with the Act.

SECTION 9.16. No Fiduciary Duties. Each Borrower agrees that in connection with
all aspects of the transactions contemplated hereby and any communications in
connection therewith, such Borrower and its Affiliates, on the one hand, and the
Agent, the Issuing Banks, the Lenders and their respective Affiliates, on the
other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Agent, the
Issuing Banks, the Lenders and or respective Affiliates and no such duty will be
deemed to have arisen in connection with any such transactions or
communications.

SECTION 9.17. Substitution of Currency. If a change in any Alternative Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definition of Eurocurrency Rate) will be amended to the extent
determined by the Agent (acting reasonably and in consultation with the Company)
to be necessary to reflect the change in currency and to put the Lenders and the
Borrowers in the same position, so far as possible, that they would have been in
if no change in such Alternative Currency had occurred.

 

71



--------------------------------------------------------------------------------

SECTION 9.18. Waiver of Jury Trial. Each of the Company, each other Borrower,
the Agent and the Lenders hereby irrevocably waives all right to trial by jury
in any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or any other Loan
Document or the actions of the Agent or any Lender in the negotiation,
administration, performance or enforcement thereof.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

CYTEC INDUSTRIES INC. By:  

/s/ David M. Drillock

  Name:   David M. Drillock   Title:   Vice President & Chief Financial Officer

CITIBANK, N.A.,

as Agent

By:  

/s/ Shannon A. Sweeney

  Name:   Shannon A. Sweeney   Title:   Vice President

Initial Lenders

 

CITIBANK, N.A., By:  

/s/ Shannon A. Sweeney

  Name:   Shannon A. Sweeney   Title:   Vice President THE ROYAL BANK OF
SCOTLAND PLC By:  

/s/ Brett Thompson

  Name:   Brett Thompson   Title:   Director WELLS FARGO BANK, NATIONAL
ASSOCIATION By:  

/s/ James Travagline

  Name:   James Travagline   Title:   Director

 

1



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK By:  

/s/ Pamela Donnelly

  Name:   Pamela Donnelly   Title:   Managing Director By:  

/s/ Brad Matthews

  Name:   Brad Matthews   Title:   Vice president SUMITOMO MITSUI BANKING
CORPORATION By:  

/s/ Kazuhisa Matsuda

  Name:   Kazuhisa Matsuda   Title:   Managing Director SCOTIABANC INC. By:  

/s/ K. Zhou

  Name:   K. Zhou   Title:   Director THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By:
 

/s/ Adrienne Young

  Name:   Adrienne Young   Title:   Vice-President PNC BANK, NATIONAL
ASSOCIATION By:  

/s/ Michael Nardo

  Name:   Michael Nardo   Title:   Executive Vice President

 

2



--------------------------------------------------------------------------------

TD BANK, N.A. By:  

/s/ Bernadette Collins

  Name:   Bernadette Collins   Title:   Senior Vice President U.S. BANK,
NATIONAL ASSOCIATION By:  

/s/ Mark E. Irey

  Name:   Mark E. Irey   Title:   Assistant Vice President

 

3